EXHIBIT 10.1

 
OPTION AGREEMENT
 
This Option Agreement (“Agreement”), is made effective as of the 12th day of
March, 2015 (“Effective Date”), by and between Talapoosa Development Corp., a
Delaware corporation (“Buyer”) and Timberline Resources Corporation, a Delaware
corporation (“Timberline Parent”), whose addresses are 101 East Lakeside Avenue,
Coeur d’Alene, Idaho 83814 and American Gold Capital US Inc., a Nevada
corporation (“American Gold”), Gunpoint Exploration US Ltd., a Nevada
corporation (“Gunpoint US”) and Gunpoint Exploration Ltd., a British Columbia
corporation (“Gunpoint Parent” and collectively with American Gold and Gunpoint
US, the “Sellers”), whose addresses are Suite 1620 – 1140 West Pender Street,
Vancouver, British Columbia, Canada V6E 4G1.  Buyer, Timberline Parent and
Sellers are referred to herein individually as a “Party” and collectively as the
“Parties.”
 
Recitals
 
A.           American Gold is the registered, legal and beneficial owner of
certain fee property as described on Part 1 of Exhibit A (“Fee Property”),
certain unpatented mining claims as described on Part 2 of Exhibit A (“Mining
Claims”), and certain water rights as described on Part 5 of Exhibit A (“Water
Rights”), and is the lessee under certain leases of fee property as described on
Part 3 of Exhibit A (“Leases”), and is the grantee under certain easements as
described on Part 4 of Exhibit A (“Easements”), all located in Lyon County,
Nevada, and collectively referred to herein as the “Talapoosa
Property”.  Gunpoint US and American Gold hold certain permits, licenses and
governmental authorizations relating to the Talapoosa Property, as described on
Exhibit B (“Permits”). Gunpoint US and American Gold lease or hold rights to use
office/warehouse rental space in Reno, Nevada, as described on Exhibit I
attached hereto (“Rental Space”).  Gunpoint Parent is the parent company of
American Gold and Gunpoint US.  The Talapoosa Property, the Permits, the Rental
Space, and any and all personal property directly related to thereto, including
Sellers’ Data are collectively referred to herein as the “Talapoosa Project”.
 
B.           Sellers desire to grant to Buyer, and Buyer desires to purchase
from Sellers, an option to purchase all of Sellers’ interest in and to the
Talapoosa Project.
 
Agreement
 
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged, the Parties agree as follows:
 
ARTICLE I
Option
 
1.1.           Option.  Sellers hereby grant to Buyer during the Option Period
(as defined in Section 1.2) of this Agreement the exclusive and irrevocable
option to purchase all of Sellers’ interest in the Talapoosa Project (“Option”),
together with all appurtenances incident thereto, all after acquired rights,
titles and interests, including any interests in any relocated or amended mining
claims or subsequently issued leases pertaining to the Talapoosa Project, and
all improvements and personal property thereon, free and clear of all liens and
encumbrances.
 
1.2.           Option Period.  Buyer shall have the right to exercise the Option
at any time beginning on the Initial Closing Date (as defined in Section 1.4)
and ending within thirty (30) months of the Effective Date, unless sooner
terminated, or until the earlier exercise of the Option granted under Section
1.1 (“Option Period”).
 


 
 

--------------------------------------------------------------------------------

 


    1.3.           Consideration.  The consideration for the Option shall
consist of Two Million (2,000,000) shares of the common stock in Timberline
Parent (“Initial Securities”) and Three Hundred Thousand United States Dollars
(U.S.$300,000) in cash (the “Initial Cash Option Payment”).  The Initial
Securities shall be delivered on the Initial Closing Date and held in escrow
(“Escrow”) pursuant to the escrow agreement between the Buyer, Timberline
Parent, Gunpoint Parent and Corporate Stock Transfer, Inc., in the form as
agreed to by the parties, and twenty-five percent (25%) of the Initial
Securities will vest and be delivered to Gunpoint Parent (or as Gunpoint Parent
may direct pursuant to this Agreement) at the conclusion of each six-month
period following the Effective Date, as set forth on the following schedule.
 
Vesting Date
(Date Initial Securities are released from Escrow)
Initial Securities
6 months from Effective Date
500,000 shares
12 months from Effective Date
500,000 shares
18 months from Effective Date
500,000 shares
24 months from Effective Date (Final Vesting Date)
500,000 shares
Total
2,000,000 shares



 
1.4.           Initial Closing. The grant of the Option and the beginning of the
Option Period under Sections 1.1 and 1.2 and the issuance of the Initial
Securities under Section 1.3 shall occur on March 27, 2015, or such other date
and time as the parties hereto may mutually agree to in writing, not to exceed
April 30, 2015, following receipt by both parties of all necessary regulatory
approvals for the grant of the Option and the issuance of the Initial Securities
(“Initial Closing Date”).  Buyer shall pay or cause to be paid to the Sellers
(or as the Sellers may direct) the Initial Cash Option Payment, as follows, in
order to keep the Option so granted in good standing:
 
(a)           One Hundred Thousand United States Dollars (U.S.$100,000) on or
before the Initial Closing Date; and
 
(b)           Two Hundred Thousand United States Dollars (U.S.$200,000) within
the earlier of (i) two Business Days following Timberline Parent closing a
financing raising aggregate gross proceeds of at least Two Million United States
Dollars (U.S.$2,000,000) or (ii) 180 days of the Initial Closing Date.
 
1.5.           Lease.  During the Option Period, Sellers hereby (i) lease to
Buyer the Fee Property, the Mining Claims and the Water Rights, sublease to
Buyer the Leases, and grant to Buyer a license to use the Easements, together
with all appurtenances incident thereto, all after acquired rights, titles and
interests, including any interests in any relocated or amended mining claims or
subsequently issued leases pertaining to the Talapoosa Project, and all
improvements and personal property thereon for the purposes set forth herein,
and (ii) license and sublease the Permits and the rights to use the Rental Space
for the purposes set forth herein.  Buyer shall have the right at any time to
request and receive the full assignment and conveyance of the Permits to Buyer
for the purposes set forth herein, provided that upon the termination of this
Agreement (without Closing), Buyer shall reassign the Permits to Sellers. Buyer
shall have all such rights and privileges of access to and use of the Talapoosa
Project as are held by and granted to Sellers under applicable law in and to the
Talapoosa Project and the right to conduct exploration, development, and mining
activities on the Talapoosa Project.
 
1.6.           Feasibility Study.  Buyer will use its reasonable efforts to
complete a feasibility study on the Talapoosa Project within the Option Period;
provided that the completion of a feasibility study is not a condition to the
exercise of the Option by Buyer during the Option Period.  As used herein,
“feasibility
 


 
Page 2

--------------------------------------------------------------------------------

 


study” shall include any technical study completed by a reputable, independent
technical service provider that conducts an evaluation and analysis of the
potential economic viability of the Talapoosa Project to a level of certainty
deemed appropriate by the independent technical service provider to designate
the report a feasibility level study. The feasibility study shall be deemed
complete when the independent service provider delivers the final report to the
Buyer regardless of whether the final report is publicly released or published
at that time or complies in the form delivered with any specific public
reporting standards, including, but not limited to, Canadian National Instrument
43-101.
 
1.7.           Reversion.  If, during the Option Period, Buyer elects not to
exercise the Option or determines not to complete a feasibility study on the
Talapoosa Project, as set forth in Section 1.6, then Buyer shall return to
Sellers all technical information, documents and data related to the feasibility
work and shall not receive nor have earned any interest in the Talapoosa
Project.
 
1.8.           Employment of E. Max Baker.  Upon the Initial Closing Date, Buyer
or Timberline Parent will use its reasonable best efforts to hire E. Max Baker,
Gunpoint’s current President, as a full-time employee of either Buyer or
Timberline Parent pursuant to terms of employment to be negotiated between the
Buyer or Timberline Parent and E. Max Baker. Failure to come to terms of
employment with Mr. Baker will have no effect on any other term of this
Agreement, including, but not limited to, the Buyer’s right to exercise the
Option.
 
ARTICLE II
Exercise of Option and Closing
 
2.1.           Exercise of Option.  At any time during the Option Period, Buyer
may exercise the Option by written notice to Gunpoint Parent as provided herein
(“Option Exercise Notice”).  The Option Exercise Notice shall designate a
closing date, which date shall be no more than ninety (90) days from the date
the Option Exercise Notice is delivered to Gunpoint Parent (the “Option Exercise
Closing Date”).  Buyer shall have acquired all of Sellers’ interest in and to
the Talapoosa Project as of the Option Exercise Closing Date upon the delivery
of the documents and payment of the Option Payment as provided in Sections 2.2
and 2.3 below (the “Closing”).
 
2.2.           Sellers Deliverable Documents.  At the Closing, Sellers shall
execute, acknowledge and deliver to Buyer the following:
 
(a)           A general warranty deed substantially in the form attached hereto
as Exhibit C conveying to Buyer the Fee Property (“Warranty Deed”), which
Warranty Deed shall be made subject to the Gunpoint Royalty;
 
(b)           A mining claim deed substantially in the form attached hereto as
Exhibit D conveying  to Buyer the Mining Claims (“Mining Claim Deed”), which
Mining Claim Deed shall be made subject to the Gunpoint Royalty;
 
(c)           An assignment and assumption agreement substantially in the form
attached hereto as Exhibit E assigning to Buyer the Leases, Easements and
Permits (“Assignment”), which Assignment shall be made subject to the Gunpoint
Royalty;
 
(d)           A bill of sale substantially in the form attached hereto as
Exhibit F selling and conveying to Buyer all of Sellers’ Data and any personal
property of Sellers directly related to the Talapoosa Property and Permits
(“Bill of Sale”);
 


 
Page 3

--------------------------------------------------------------------------------

 
 
(e)           A water rights deed and assignment in the form attached hereto as
Exhibit G conveying  to Buyer the Water Rights (“Water Rights Deed”); and
        
(f)           A certificate pursuant to Section 1445(b)(2) of the Internal
Revenue Code, providing that American Gold is not a foreign person, in form and
substance reasonably satisfactory to Buyer.
 
2.3.           Buyer Deliverable Documents.  At the Closing, Buyer shall
undertake or cause to be undertaken the following:
 
(a)           Pay to Gunpoint Parent (or as Gunpoint Parent may direct) Ten
Million United States Dollars (U.S.$10,000,000) in cash as consideration for the
purchase of the Talapoosa Project (“Option Payment”); and
 
(b)           Execute, acknowledge and deliver to the Sellers the Assignment.
 
2.4.           Royalty.  American Gold hereby retains and reserves, effective as
of the Option Exercise Closing Date, a net smelter returns royalty in all
minerals mined and removed from the Talapoosa Property, in the amount of one
percent (1%) calculated as more fully described in Exhibit H (“Gunpoint
Royalty”).  The Gunpoint Royalty shall be owned by and payable to Gunpoint
Parent (or to such other of the Sellers as American Gold may direct).  Buyer may
purchase the Gunpoint Royalty from American Gold or its successors or assigns at
any time by paying Three Million United States Dollars (U.S.$3,000,000) to
Gunpoint Parent (or as Gunpoint Parent may direct).
 
2.5.           Contingent Consideration.  For a period of five (5) years
following the Option Exercise Closing Date (“Contingent Payment Period”), should
the daily price of gold (as determined by the London PM Fix) be fixed at or
above One Thousand Six Hundred United States Dollars (U.S.$1,600) on any single
day during the Contingent Payment Period (the “Initial Threshold Event”) and at
any time after the Initial Threshold Event during the Contingent Payment Period
the daily price of gold (as determined by the London PM Fix) averages One
Thousand Six Hundred United States Dollars (U.S.$1,600) per ounce or greater for
a period of ninety (90) consecutive Trading Days (the “Trigger Event”), Buyer
shall be required to pay or cause to be paid to Gunpoint Parent (or as Gunpoint
Parent may direct) an additional payment of Ten Million United States Dollars
(U.S.$10,000,000) (the “Contingent Payment”) within ninety (90) days of the date
that the Trigger Event is deemed to have occurred.  The Contingent Payment shall
consist of Five Million United States Dollars (U.S.$5,000,000) in cash, and the
remainder shall be paid either in cash in United States dollars or in shares of
common stock of Timberline Parent or a combination thereof, such allocation to
be determined at Timberline Parent’s sole discretion at the time of the
Contingent Payment; provided that the issuance of shares of common stock of
Timberline Parent will be subject to any applicable requirements of the TSX
Venture Exchange and the NYSE MKT, including, if required, approval of the
shareholders of Timberline Parent.  For any shares issued as part of the
Contingent Payment, the deemed value of such shares shall be greater of (a) the
Closing Price for such shares of common stock on the Option Exercise Closing
Date, and (b) the “Discounted Market Price” (as defined by the TSX Venture
Exchange) per such share of common stock on the date prior to the dissemination
of Timberline Parent’s news release announcing this Agreement. As used herein,
“Trading Day” shall include any day during which the London Bullion Market
Association is open for business and provides a London PM Fix for gold.  As used
herein, “Closing Price” shall mean the closing price of the Timberline Parent’s
shares of common stock as quoted on the NYSE MKT, or if the shares of common
stock are no longer traded on the NYSE MKT, the closing price of the shares of
common stock on the market in which the shares of common stock have the highest
aggregate volume of trading in the ninety (90) days prior to the Option Exercise
Closing Date, or if the shares of common stock are not traded on any market, the
closing price of the shares of common stock on any inter-dealer quotation system
or other
 


 
Page 4

--------------------------------------------------------------------------------

 


over-the-counter market for Timberline Parent’s shares of common stock, or if no
such quotations exist, the price of the shares of the common stock as determined
by the Timberline Parent’s board of directors in good faith.
 
2.6.           Post Closing.  After Closing, this Agreement shall terminate,
except for such provisions that specifically survive.  Buyer shall pay all
registration charges and transfer fees properly payable on and in connection
with the sale and transfer of the Talapoosa Project to Buyer.
 
2.7.           No Obligation to Purchase the Mining Claims.  This Agreement
constitutes an option to purchase the Talapoosa Project and Buyer shall have no
obligation to make the Option Payment except at its sole and independent
discretion in order to exercise the Option to purchase the Talapoosa
Project.  Buyer shall have the unrestricted right at any time to terminate this
Agreement by delivery to Buyer of written notice of such termination without
liability or obligation of any kind except the obligations of Buyer under
Section 5.1.  All Initial Securities placed in Escrow, as provided in Section
1.3, shall be nonrefundable and shall be delivered to Gunpoint Parent (or as
Gunpoint Parent may direct) in accordance with the delivery schedule set forth
in Section 1.3.
 
ARTICLE III
Pre-Closing Conditions
 
After exercise of the Option, Buyer’s obligation to complete the Closing and
purchase the Talapoosa Project is expressly conditioned upon the matters set
forth in this ARTICLE III.
 
3.1.           All required regulatory, stock exchange, creditor, court and
third-party approvals, consents, permits, waivers, exemptions and orders shall
have been received at or prior to Closing.
 
3.2.           The representations and warranties of Sellers as set forth in
this Agreement shall be true and correct as of the Effective Date, the Initial
Closing Date and the Option Exercise Closing Date.
 
3.3.           No material adverse change with respect to the Talapoosa Project
shall have occurred.
 
3.4.           No injunction or order by any governmental authority prohibiting
the transactions contemplated by this Agreement shall be in effect.
 
ARTICLE IV
Shares
 
4.1.           Distribution of Shares.
 
(a)           Subject to regulatory approval, Timberline Parent shall issue the
Initial Securities and any shares issued as part of the Contingent Payment,
collectively referred to herein as “Shares,” to Gunpoint Parent (or as Gunpoint
Parent may direct, provided that the issuance to such designated party as
Gunpoint Parent may direct will be contingent on such issuance being made in
accordance with all applicable securities laws and such designated party making
all necessary representations and warranties and executing such documents as
Timberline Parent or its transfer agent may reasonably request, including where
applicable, an opinion of legal counsel of recognized standing in form and
substance reasonably satisfactory to Timberline Parent), and Sellers shall, at
the option of Timberline Parent, execute such receipts and disclosure documents
as Timberline Parent or its counsel reasonably deem necessary or required as a
condition to receiving the Shares.  The release of the Initial Securities from
the Escrow to Gunpoint Parent (or as Gunpoint may direct), shall constitute
prima facie evidence of delivery of the Initial Securities as required by
Section 1.3 and Sellers shall have no right to challenge such release
 


 
Page 5

--------------------------------------------------------------------------------

 


and delivery as representing consideration for the Option granted
herein.  Timberline Parent’s issuance of shares as part of the Contingent
Payment to Gunpoint Parent (or as Gunpoint Parent may direct) shall constitute
prima facie evidence of issuance of such shares as required by Section 2.5 and
Sellers shall have no right to challenge such issuance as representing delivery
of the Contingent Payment.
 
(b)           Timberline Parent shall have no obligation to issue Shares to any
party other than Gunpoint Parent (or as Gunpoint Parent may direct), except for
transfers as provided by ARTICLE IX.  Timberline Parent shall have no obligation
to recognize the purported transferee of Gunpoint Parent’s rights until (i)
Timberline Parent has received certified copies of all legal documents,
acceptable to Timberline Parent, effectuating such transfer, (ii) the purported
transferee ratifies in writing the terms of this Agreement and executes such
receipts and disclosure documents as Timberline Parent and its respective
counsel reasonably deem necessary or required as a condition to receiving
Shares, and (iii) regulatory approval is obtained for the issuance of Shares to
such purported transferee where such regulatory approval is required.
 
(c)           Gunpoint Parent understands that the Shares have not been
registered under the U.S. Securities Act of 1933, as amended (the “U.S.
Securities Act”) or any applicable securities laws of any state of the United
States and may not be offered or sold absent such registration or an available
exemption from such registration requirements and the Shares have not been
approved or disapproved by the United States Securities and Exchange Commission
or any state securities agency.  Gunpoint Parent understands and agree that the
Shares are being offered and sold to Gunpoint Parent in reliance upon the
exemption provided under section 4(a)(2) under the U.S. Securities Act and
pursuant to similar exemptions from any applicable securities laws of any state
of the United States.
 
(d)           Gunpoint Parent is not an underwriter and Gunpoint Parent is
acquiring the Shares solely for investment purposes for its own account and not
with a view to, or for, resale in connection with any distribution of securities
within the meaning of the U.S. Securities Act; and the Shares are not being
purchased with a view to or for the resale, distribution, subdivision or
fractionalization thereof; and the undersigned has no contract, undertaking,
understanding, agreement, or arrangement, formal or informal, with any person to
sell, transfer, or pledge to any person the securities for which it hereby
subscribes, or any part thereof; and it understands that the legal consequences
of the foregoing representations and warranties to mean that it must bear the
economic risk of the investment for an indefinite period of time because the
Shares have not been registered under the U.S. Securities Act, and, therefore,
may be resold only if registered under the U.S. Securities Act or if an
exemption from such registration is available.
 
(e)           Gunpoint Parent is an “accredited investor” that satisfies one or
more of the criteria set forth in Rule 501(a) of Regulation D of the U.S.
Securities Act.
 
(f)           Gunpoint Parent understands that Timberline Parent is under no
obligation to register the Shares or seek an exemption under the U.S. Securities
Act or any applicable state laws for the resale of the Shares, or to cause or
permit the Shares to be transferred in the absence of any such registration or
exemption, and understands that Gunpoint Parent must hold the Shares
indefinitely unless the Shares are subsequently registered under U.S. Securities
Act and applicable state securities laws or an exemption from registration is
available.
 
(g)           Gunpoint Parent has not purchased the Shares as a result of any
form of general solicitation or general advertising (as such terms are used in
Rule 502 (c) under Regulation D of the U.S. Securities Act) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the U.S.
Securities Act.
 
 


 
Page 6

--------------------------------------------------------------------------------

 


(h)           Gunpoint Parent acknowledges that the Shares are “restricted
securities,” as such term is defined under Rule 144 of the U.S. Securities Act,
and may not be offered, sold, transferred, pledged, or otherwise transferred,
directly or indirectly, to any person in the absence of registration under the
U.S. Securities Act and in accordance with all applicable securities laws of any
state of the United States or an exemption from such registration requirements
and, at the request of Timberline Parent, an opinion of counsel of recognized
standing in form and substance reasonably satisfactory to Timberline Parent that
registration is not required.  Without limiting the generality or application of
any other covenants, representations, warranties and acknowledgements of
Gunpoint Parent respecting resale of the Shares, Gunpoint Parent will not offer,
sell or otherwise transfer any of such Shares directly or indirectly, unless in
accordance with the following legend, which Gunpoint Parent acknowledges the
certificates representing the Shares delivered pursuant to this Agreement shall
bear:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) PURSUANT TO REGISTRATION OF SUCH SECURITIES IN COMPLIANCE WITH
THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE
COMPANY AN OPINION OF COUNSEL, OF RECOGNIZED STANDING, OR OTHER EVIDENCE OF
EXEMPTION, REASONABLY SATISFACTORY TO TIMBERLINE.”


Provided however that if the certificates representing the Shares have been held
for a period of at least six months and if Rule 144 under the U.S. Securities
Act is applicable (there being no representations by Timberline Parent that Rule
144 is applicable), then the undersigned may make sales of the Shares only under
the terms and conditions prescribed by Rule 144 of the U.S. Securities Act and
the above legend may be removed upon delivery to the Timberline Parent and its
transfer agent of an opinion of counsel of recognized standing in form and
substance reasonably satisfactory to the Company and its transfer agent to the
effect that such legend is no longer required under the U.S. Securities Act.


(i)           Gunpoint Parent consents to Timberline Parent making a notation on
its records or giving instruction to the registrar and transfer agent of
Timberline Parent in order to implement the restrictions on transfer set forth
and described herein
 
(j)      Gunpoint Parent acknowledges that the Buyer has advised Gunpoint Parent
that it is relying on an exemption from the requirements to provide Gunpoint
Parent with a prospectus under applicable Canadian securities laws and, as a
consequence of acquiring securities pursuant to an exemption from the prospectus
requirement, certain protections, rights and remedies provided by the applicable
Canadian securities laws, including, in most circumstances, statutory rights of
rescission or damages, will not be available to Gunpoint Parent.
 


 
Page 7

--------------------------------------------------------------------------------

 
 
(k)           Gunpoint Parent acknowledges that the certificates representing
the Shares delivered pursuant to this Agreement will bear the following legend
and Gunpoint Parent agrees to sell, assign or transfer the Shares only in
accordance with the requirements of applicable Canadian securities laws:
 
“Unless permitted under securities legislation, the holder of this security must
not trade the security before [insert the date that is four months and a day
after the distribution date.]”.
 
4.2.           Shareholder Approval.  Gunpoint Parent acknowledges that, if any
proposed issuance of Shares under this Agreement could result in Gunpoint Parent
(or recipient of the Shares) becoming a “control person” (as defined by the
TSX Venture Exchange) of Timberline Parent, the issuance of such Shares will be
subject to shareholder approval as may be required by the TSX Venture Exchange.
 
ARTICLE V
Property Maintenance
 
5.1.           Property Maintenance.
 
(a)           Upon the Initial Closing Date, Buyer shall assume the duty to (i)
pay all taxes levied or assessed against the Talapoosa Property, (ii) make all
Bureau of Land Management (“BLM”) and county filings and pay all BLM and county
fees necessary to maintain the Mining Claims, and (iii) pay any and all rentals
and advance royalties required under the Leases, Easements or with respect to
the Rental Space (collectively the “Property Maintenance Costs”) not less than
twenty (20) days prior to the date such obligations become due.  Upon written
request from Gunpoint Parent, Buyer shall provide Gunpoint Parent evidence of
payment of the Property Maintenance Costs as incurred and paid. Sellers shall
immediately provide to Buyer copies of any and all tax notices and invoices, all
communications and notices from lessors or grantors under the Leases or
Easements, and any other notices received by Sellers with respect to the
Talapoosa Project and any Property Maintenance Costs.
 
(b)           Upon termination by Buyer of this Agreement with respect to all or
a portion of the Talapoosa Project, Buyer shall remain liable for any Property
Maintenance Costs that are due and payable within twenty (20) days or less of
the date of termination.
 
5.2.           Amendments, Relocations and Patents.  During the Option Period,
Buyer shall have the right (but not the obligation) to amend or relocate any or
all of the Mining Claims, to locate placer claims on ground theretofore covered
by lode claims and vice versa, to locate mill sites on ground theretofore
covered by mining claims and vice versa, and to locate any fractions existing on
the Initial Closing Date or resulting from the location, amendment, or
relocation of mining claims or mill sites on lands covered by the Talapoosa
Project as of the Initial Closing Date.  All such locations, amendments, or
relocations shall be made in the name of American Gold (or as American Gold may
direct).  All expenses authorized by Buyer in connection with the locating,
amending, or relocating mining claims or mill sites shall be borne by
Buyer.  The rights of Buyer under this Agreement shall extend to all such
locations, amended locations, and relocations of the mining claims and mill
sites, and the Gunpoint Royalty reserved to Gunpoint Parent (or as Gunpoint
Parent may direct) herein shall extend to all such amendments, relocations and
locations.
 
5.3.           Change in Federal Mining Law.  If the United States establishes a
leasing system or other system of tenure for lands or minerals now subject to
location under the mining laws, and if the new system gives Sellers an election
to acquire rights under the new system in exchange for or in modification of
Sellers’ existing rights, upon prior written consent of Gunpoint Parent, which
consent shall not be unreasonably withheld, Buyer may make the election in the
name of applicable Sellers with respect to any
 


 
Page 8

--------------------------------------------------------------------------------

 


or all of the Mining Claims.  Thereafter, during the term of this Agreement,
Buyer shall pay all royalties, rentals, bonuses, fees, and other amounts
required by the new system. The rights of Buyer under this Agreement shall
extend to the lease or other rights granted by the new system.
 
5.4.           Covenants by Sellers.  During the Option Period, Sellers shall
use their commercially reasonable efforts to conduct their affairs in respect of
the Talapoosa Project in the ordinary course of business consistent with their
past practices.  Unless Buyer has previously otherwise consented in writing,
Sellers shall not sell, lease or otherwise dispose of any interest in the
Talapoosa Project.
 
ARTICLE VI
Operations
 
6.1.           Operations.  During the Option Period, Buyer shall conduct all
operations on the Talapoosa Property in a good and workmanlike manner and in
accordance with accepted mining practice and all applicable federal, state and
local laws, rules and regulations.  All decisions with respect to exploration
and development of the Talapoosa Property, including all decisions regarding the
commencement, suspension, resumption, or termination of any exploration,
development activities or operations, shall be made by Buyer in its sole
discretion.  There are no covenants or agreements regarding these matters other
than those expressly set forth in this Agreement.
 
6.2.           No Implied Covenants.  No covenants or conditions relating to the
exploration, development, mining, or related operations on or in connection with
the Talapoosa Project, or the timing thereof, other than those expressly
provided in this Agreement, shall be implied.
 
6.3.           Protection From Liens and Damages.  During the Option Period,
Buyer shall keep the Talapoosa Property free of liens for labor performed or
materials or merchandise furnished for use in the Talapoosa Project under this
Agreement, and shall hold Sellers harmless from all costs, loss, or damage which
may result from any work or operations of Buyer or its possession or occupancy
of the Talapoosa Property.
 
6.4.           Inspection.  During the Option Period, Sellers’ or Gunpoint
Parent’s authorized representative, during regular business hours and on no less
than three business days’ prior written notice, at its sole risk and expense,
may (i) enter on the Talapoosa Property for the purpose of inspection, and (ii)
inspect any records of Buyer pertinent and necessary for the purpose of
substantiating the compliance of Buyer with the provisions of this Agreement,
provided that such inspections shall be at Sellers’ own cost and risk and so as
not to hinder unreasonably the operations of Buyer.
 
6.5.           Reporting.  During the Option Period, Buyer shall deliver to
Gunpoint Parent semi-annual reports on June 30 and December 31 on activities,
operations and property payments on the Talapoosa Property during the six-month
period preceding the report.
 
6.6.           Data.
 
(a)           Within seven (7) days of the Initial Closing Date, Sellers shall
deliver to Buyer all drill core, geological, geophysical, and engineering data
and maps, logs of drill holes, results of assaying and sampling, and similar
data concerning the Talapoosa Project (or copies thereof) which are in Sellers’
possession or control (“Sellers’ Data”).  Prior to the Option Exercise Closing
Date, Gunpoint Parent and Buyer shall prepare an inventory of all Sellers’ Data
delivered to Buyer.
 
(b)           Upon the termination of this Agreement (except by exercise of the
Option), Buyer shall, within sixty (60) days after termination, (i) return to
Gunpoint Parent all Sellers’ Data
 


 
Page 9

--------------------------------------------------------------------------------

 


delivered by Sellers to Buyer which are then in Buyer’s possession or control,
and (ii) make available for inspection and copying by Gunpoint Parent all
factual geological and geophysical data and maps (not including interpretive
data), logs of drill holes, and results of assaying and sampling pertaining to
the Talapoosa Project which Buyer has obtained as a result of its exploration
and development work under this Agreement and which are then in Buyer’s
possession or control.  Upon Gunpoint Parent’s request made within sixty (60)
days after termination of this Agreement (except by exercise of the Option),
Buyer shall, at Gunpoint Parent’s expense, provide Gunpoint Parent with the
drill cores requested by Gunpoint Parent and with copies of any portion of the
geological and geophysical data and maps (not including interpretive data), logs
of drill holes, and results of assaying and sampling by Buyer.  Buyer makes no
representation or warranty as to the accuracy of any such data or information
provided to Sellers by Buyer under this Section 6.6, and shall not be liable on
account of any use by Sellers or any other person of any such data or
information.  Buyer shall not be liable for the loss or destruction of any drill
core.
 
6.7.           Confidentiality.  Provided this Agreement remains in force and
Buyer has not exercised the Option, all information obtained by Sellers or
Sellers’ authorized representatives from Buyer or Timberline Parent arising out
of Buyer’s activities on the Talapoosa Project pursuant to this Agreement shall
be kept strictly confidential by Sellers and shall not be released to any third
person except upon the prior written consent of Buyer.
 
ARTICLE VII
Default and Termination
 
7.1.           Default.  A Party shall be in default under this Agreement upon
the failure of a Party to comply with its material obligations under this
Agreement and such failure continues uncured for thirty (30) days after written
notice thereof, provided that if it shall be impracticable or impossible to
remedy such failure within such thirty (30) day period, the cure period shall be
extended for an additional period reasonably necessary to remedy such failure,
but subject to the condition that during the additional period, the defaulting
Party shall be diligently pursuing a remedy for the failure.  Any default
claimed with respect to the payment of money may be cured by the deposit in
escrow of the amount in controversy (not including interest or claimed
consequential, special, exemplary, or punitive damages) and giving of notice of
the deposit to the other Parties, the amount to remain in escrow until the
controversy is resolved by decision of a court or arbitrator, or otherwise.  The
non-defaulting Party shall have the right to terminate this Agreement, upon
written notice of termination to such other Parties, only after the expiration
of the cure period as provided in this Section 7.1.
 
7.2.           Termination.
 
(a)           Upon termination of this Agreement, by default or otherwise, all
rights, liabilities, and obligations of Buyer and Timberline Parent under this
Agreement shall terminate, except that (i) Buyer shall have the rights provided
in Section 7.3 and (ii) Buyer shall have those obligations provided in Section
5.1(b).
 
(b)           In the event of any controversy, the Parties may continue
operations under this Agreement and Buyer shall make the payments provided for
in this Agreement notwithstanding the existence of the controversy.  Upon the
resolution of the controversy, such payments or restitutions shall be made as
required by the terms of the decision of the court or arbitrators, or otherwise.
 
7.3.           Removal of Property.  For a period of six (6) months after the
termination of this Agreement, Buyer shall have the right (but not the
obligation) to remove from the Talapoosa Project structures, equipment, personal
property, and fixtures owned by Buyer or erected or placed on or in the
Talapoosa Project by Buyer, except mine timbers in place.  Buyer may keep one or
more watchmen on
 
 
Page 10

--------------------------------------------------------------------------------

 
 
the Talapoosa Project during the above-mentioned period.  The foregoing shall
not relieve Buyer from the obligation to remove structures, equipment, personal
property or fixtures mandated under any reclamation requirements.

ARTICLE VIII
Representations and Warranties
 
8.1.           Sellers’ Representations and Warranties.  Sellers represent and
warrant to Buyer and Timberline Parent as of the Effective Date, the Initial
Closing Date and the Option Exercise Closing Date, the following, with the
intent that Buyer and Timberline Parent will rely thereon in entering into this
Agreement and in concluding the purchase and sale contemplated herein:
 
(a)           Each of Sellers is a corporation duly incorporated, validly
existing and in good standing under the laws of the state or province of its
formation.
 
(b)           Sellers each have full power and absolute authority and capacity
to enter into this Agreement and to carry out the transactions contemplated
hereby except where regulatory approval is required.  Sellers each have duly
obtained all authorizations for the execution, delivery and performance of this
Agreement and such execution, delivery and performance and the consummation of
the transactions herein contemplated will not conflict with, or accelerate the
performance required by or result in any breach of any covenants or agreements
contained in or constitute a default under, or result in the creation of any
encumbrance, lien or charge under the provisions of its organizational documents
or any members’ or managers’ resolution, indenture, agreement or other
instrument whatsoever to which it is a party or by which it is bound or to which
it may be subject and will not contravene any applicable law.  Sellers each
represent and warrant that this Agreement constitutes a legal, valid and binding
obligation of each of Sellers enforceable against each of Sellers in accordance
with its terms except as limited by laws of general application affecting the
rights of creditors.
 
(c)           The execution and delivery of this Agreement will not violate any
order, decree, statute, by-law, regulation, covenant or restriction applicable
to Sellers or the Talapoosa Project.
 
(d)           American Gold is the record title and beneficial owner and holds
good and marketable title to an undivided one hundred percent (100%) interest in
and to the Fee Property, free and clear of all liens and encumbrances.
 
(e)           American Gold owns good and defensible record title to an
undivided one hundred percent (100%) interest in and to the Mining Claims. For
purposes of this Agreement, “record title” shall mean record title as reflected
in the public records maintained by the recorder’s office of Lyon County, and
the Nevada State office of the Bureau of Land Management.  Subject to the
paramount title of the United States, rights granted by the United States to
third parties, and the rights of third parties to use the surface of the Mining
Claims pursuant to applicable law, American Gold owns the Mining Claims free and
clear of any liens and encumbrances, and (i) the Mining Claims were properly
laid out and monumented; (ii) location notices and certificates were properly
recorded and filed with appropriate governmental agencies; (iii) all
governmental fees have been paid in a manner required by law in order to
maintain the Mining Claims through the current assessment year; and (iv)
evidence of payment of governmental fees, and other filings required to maintain
the Mining Claims in good standing through the current assessment year have been
properly and timely recorded or filed with appropriate governmental agencies.
 
(f)           American Gold is the lessee under the Leases and holds good and
marketable leasehold title to an undivided one hundred percent (100%) of the
leasehold interest in and under the
 


 
Page 11

--------------------------------------------------------------------------------

 


Leases, free and clear of all liens and encumbrances.  Neither American Gold nor
the lessors under the Leases are in default under any of the Leases, and to the
knowledge of Sellers no event has occurred and no circumstance exists which, if
not remedied, and whether with or without notice or the passage of time or both,
would result in such a default. There are no consents or approvals required
under the Leases for the Parties entering into this Agreement or in concluding
the purchase and sale contemplated herein.
 
(g)           American Gold is the owner and holds good and marketable title to
the Easements, free and clear of all liens and encumbrances.  Neither American
Gold nor the grantors under the Easements are in default under any of the
Easements, and to the knowledge of Sellers no event has occurred and no
circumstance exists which, if not remedied, and whether with or without notice
or the passage of time or both, would result in such a default.  There are no
consents or approvals required under the Easements for the Parties entering into
this Agreement or in concluding the purchase and sale contemplated herein.
 
(h)           American Gold is the record title and beneficial owner and holds
good and marketable title to an undivided one hundred percent (100%) interest in
and to the Water Rights, free and clear of any valid claims, rights, liens or
encumbrances.
 
(i)           The Talapoosa Property described on Exhibit A (Parts 1-5) attached
hereto, constitutes all of the real property interests held by Sellers or their
affiliates in Lyon County, Nevada related to or held in connection with the
Talapoosa Project.
 
(j)           There are no adverse claims or challenges against or to the
ownership of or title to the Talapoosa Project or any portion thereof, nor is
there any basis therefore.
 
(k)           There is no litigation or administrative or governmental
judgments, proceedings or inquiries outstanding or pending or threatened against
or relating to Sellers or the Talapoosa Project, nor is there any basis for any
such action, proceeding or inquiry.
 
(l)           Except as provided herein, there are no outstanding agreements or
options to acquire or purchase the Talapoosa Project or any portion thereof or
interest therein.
 
(m)           No person has any royalty or other interest whatsoever in
production or profits from the Talapoosa Project or any portion thereof, except
for lessors’ royalties provided under the Leases with respect to the lands
covered under such Leases.
 
(n)           All of Sellers’ previous exploration and development activities on
the Talapoosa Project have been conducted in a legal and lawful manner and in no
way breach any statute, by-law, regulation, covenant, restriction, plan or
permit.  All governmental licenses and permits required for Sellers’ previous
exploration and development activities on the Talapoosa Project, including the
Permits, have been obtained and are in good standing.
 
(o)           No surface activities have been conducted by Sellers on the
Talapoosa Project that have resulted in unreclaimed surface disturbances subject
to reclamation and rehabilitation obligations and that such surface activities,
if any, have been properly completed in compliance with all applicable
laws.  Sellers have not received any notice of outstanding orders or directions
related to environmental matters requiring any work, repair, construction or
expenditures with respect to the Talapoosa Project and the conduct of operations
thereto, and there is no basis on which such orders or directions could be made.
 


 
Page 12

--------------------------------------------------------------------------------

 


 
(p)           there is no material scientific or technical information on the
Talapoosa Project that would make the disclosure in the technical report
prepared by Tetra Tech dated April 12, 2013 and entitled “Technical Report and
Resource Estimate on the Talapoosa Project, Nevada” inaccurate or misleading.
 
8.2.           Buyer’s and Timberline Parent’s Representations and
Warranties.  Buyer and Timberline Parent represents and warrants to Sellers, as
of the Effective Date, the Initial Closing Date and the Option Exercise Closing
Date, that:
 
(a)           Buyer and Timberline Parent are each a company duly incorporated
and validly subsisting and is in good standing under the laws of the
jurisdiction of its incorporation.
 
(b)           Buyer and Timberline Parent have full power and absolute authority
and capacity to enter into this Agreement and to carry out the transactions
contemplated hereby except where regulatory approval is required.
 
(c)           Buyer and Timberline Parent  have duly obtained all corporate
authorizations for the execution, delivery and performance of this Agreement and
such execution, delivery and performance and the consummation of the
transactions herein contemplated, including the issuance of the Shares, will not
conflict with, or accelerate the performance required by or result in any breach
of any covenants or agreements contained in or constitute a default under, or
result in the creation of any encumbrance, lien or charge under the provisions
of its constituting documents or any shareholders' or directors' resolution,
indenture, agreement or other instrument whatsoever to which it is a party or by
which it is bound or to which it may be subject and will not contravene any
applicable law.
 
(d)           The execution and delivery of this Agreement will not violate any
order, decree, statute, by-law, regulation, covenant or restriction applicable
to Buyer or Timberline Parent.
 
(e)           There are no judgments against Buyer, Timberline Parent or any of
their subsidiaries, if any, which are unsatisfied, nor is Buyer, Timberline
Parent or any of their subsidiaries, if any, subject to any injunction,
judgment, decree or order of any court, regulatory body, administrative agency
or other governmental body.
 
(f)           Upon issuance pursuant to the terms of this Agreement, the Shares
will be duly-issued, fully-paid and non-assessable securities of Timberline
Parent.
 
(g)           No order ceasing, halting or suspending trading in securities of
Timberline Parent nor prohibiting the sale of such securities has been issued to
and is outstanding against Timberline Parent or its directors, officers or
promoters, and, to the best of Timberline Parent’s knowledge, no investigations
or proceedings for such purposes are pending or threatened.
 
(h)           Neither Buyer, Timberline Parent nor any of their affiliates, nor
any person acting on their behalf has engaged in or will engage in any form of
“general solicitation” or “general advertising” (as such terms are used in Rule
502 (c) under Regulation D of the U.S. Securities Act) in the United States with
respect to offers or sales of the Shares.
 
(i)           Timberline Parent hereby agrees to use its reasonable best efforts
to obtain from the NYSE MKT and TSX Venture Exchange additional listing approval
of the Initial Securities on or before the Initial Closing Date and of any other
Shares issuable under this Agreement in a timely manner.

 
Page 13

--------------------------------------------------------------------------------

 


 
(j)           The issuance of the Shares by Timberline Parent under this
Agreement is exempt from the registration and prospectus requirements of
applicable securities laws in Canada and the United States.
 
(k)           Except as set forth in the Disclosure Documents (as defined in
Section 8.2(n)), Timberline Parent does not own any shares in or other
securities of, or have any interest in the assets or business of, any other
person.
 
(l)           As of the date hereof, the authorized share capital of Timberline
Parent consists of 200,000,000 shares of common stock, par value U.S.$0.001, of
which 10,000,084 shares are issued and outstanding as fully paid and
non-assessable.
 
(m)           Except as set forth in the Disclosure Documents and in the reports
filed under Section 16 of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), in relation to Timberline Parent and its
securities, no person has any right, warrant, agreement or option, present or
future, contingent or absolute, or any right capable of becoming such a right,
warrant, agreement or option, for the issue or allotment of any unissued shares
in the capital of Timberline Parent or any other security convertible into or
exchangeable for any such shares, or to require Timberline Parent to purchase,
redeem or otherwise acquire any of the issued and outstanding shares in its
capital.
 
(n)           The disclosure documents of Timberline Parent filed with the
United States Securities and Exchange Commission and available at www.sec.gov
and as filed on www.sedar.com and all financial, marketing, sales and
operational information relating to Timberline Parent provided by Timberline
Parent to Sellers (collectively, the “Disclosure Documents”) are true, correct
and complete in all material respects and do not contain any misrepresentations
as such term is defined in securities laws in Canada.
 
(o)           The financial statements of Timberline Parent filed with the
United States Securities and Exchange Commission and available at www.sec.gov
and as filed on www.sedar.com (the “Financial Statements”) have been prepared in
accordance with United States Generally Accepted Accounting Principles, applied
on a basis consistent with that of previous fiscal periods, and present fairly
and accurately, in all material respects, the financial position and all
material liabilities (accrued, absolute, contingent or otherwise) of Timberline
Parent, as of the dates thereof, and the results of Timberline Parent’s
operations for such periods.
 
(p)           Timberline Parent does not have any material liabilities which are
not disclosed or reflected in the Financial Statements except those incurred
after September 30, 2014 in the ordinary and usual course of business.
 
(q)           Since September 30, 2014, there has not been any material change
in the condition or operations of the business, assets or financial affairs of
Timberline Parent, or any damage, destruction or loss, or other event,
development or condition (individually or in the aggregate), of any character
(whether or not covered by insurance) which is not generally known or which has
not been disclosed to the Sellers, which may have a material and adverse effect
on the business of Timberline Parent.
 
(r)           All tax returns and reports of Timberline Parent required by
applicable laws to be filed prior to the date hereof have been filed within the
times and in the manner prescribed by law and are true, complete and correct and
all taxes have been paid or accrued in the Financial Statements.


 
Page 14

--------------------------------------------------------------------------------

 


 
(s)           The accounting and financial books and records of Timberline
Parent set out and disclose all material financial transactions of Timberline
Parent and such transactions have been accurately recorded in such books and
records.
 
(t)           The minute books and corporate records of Timberline Parent
contain substantially complete and accurate minutes of all meetings and
proceedings of the shareholders, directors and committees of Timberline Parent,
all meetings and proceedings were duly called and held, the share certificate
books, register of transfers, register of shareholders and register of directors
are complete and accurate in all material respects.
 
(u)           Timberline Parent has materially complied and will materially
comply with the requirements of all applicable laws, including, without
limitation, the applicable securities laws in relation to the issue and trading
of its securities and all matters relating to the issue of the Shares to the
Sellers pursuant to the terms of this Agreement.
 
(v)           Timberline Parent is a “reporting issuer” (within the meaning of
the applicable securities laws) in the provinces of British Columbia and Alberta
and its shares of common stock are registered under Section 12(b) of the
Exchange Act and Timberline Parent is not a reporting issuer in any other
jurisdiction and the Timberline Parent Shares are listed on the TSX Venture
Exchange and the NYSE MKT and Timberline Parent is not in default in any
material respect of any of the requirements of the applicable securities laws or
TSX Venture Exchange or NYSE MKT rules and policies.
 
(w)           Timberline Parent is in material compliance with all applicable
laws in the jurisdictions in which it carries on business and which may
materially affect Timberline Parent, has not received a notice of material
non-compliance, nor knows of, any facts that could give rise to a notice of
material non-compliance with any such applicable laws and is not aware of any
pending change or contemplated change to any applicable laws or governmental
positions that would materially affect the business of Timberline Parent or the
business or legal environment under which Timberline Parent operates.
 
(x)           Except as disclosed in the Disclosure Documents, Timberline Parent
is not party to or bound by any material contract or commitment, whether oral or
written. All contracts disclosed in the Disclosure Documents to which Timberline
Parent is a party are all in full force and effect and unamended, no material
default exists in respect thereof in relation to Timberline Parent or its
subsidiaries and, to the best of Timberline Parent’s knowledge, in relation to
any other party thereto, and Timberline Parent is not aware of any intention on
the part of any other party thereto to terminate or materially alter any such
contract or agreement.
 
(y)           Timberline Parent is not a party to any actions, suits or
proceedings which could materially affect its business or financial condition
and, to the best of Timberline Parent’s knowledge, no such actions, suits or
proceedings are contemplated or have been threatened.
 
(z)           There are no judgments against Timberline Parent which are
unsatisfied, nor are there any consent decrees or injunctions to which
Timberline Parent or any of its subsidiaries is subject.
 
(aa)           Timberline Parent covenants, represents and warrants with and in
favor of the Sellers that all of the representations and warranties set forth in
this section 8.2 will be true and correct at the date of each issuance of Shares
under this Agreement as if made at that time.


 
Page 15

--------------------------------------------------------------------------------

 


 
ARTICLE IX
Assignments
 
9.1.           Transfers by Buyer.
 
(a)           This Agreement and the benefits, rights, duties and obligations of
Buyer may be assigned or transferred by Buyer in whole or in part, without prior
written consent of Sellers, to any corporation, partnership or any other legal
entity which Buyer directly or indirectly controls, provided that such
assignment shall not relieve Timberline Parent of any liabilities under this
Agreement to issue the Shares to exercise the Option.  For purposes of this
paragraph, “control” means ownership in excess of fifty percent (50%).
 
(b)           Buyer shall have the right to sell, option or joint venture its
interests in this Agreement and the Talapoosa Project prior to payment of the
Option Payment only upon prior written approval of Sellers, such approval not to
be unreasonably withheld, provided that such transaction shall not relieve
Timberline Parent of any liabilities under this Agreement to issue the Shares to
exercise the Option.
 
(c)           Each purchaser, optionee or joint venturer prior to the effective
date of any sale, option or joint venture shall agree in writing to be bound by
the terms and conditions of this Agreement, including specifically the terms to
pay the Gunpoint Royalty.
 
9.2.           Transfer by Sellers.
 
(a)           Sellers may transfer or assign their entire interest in this
Agreement and the Talapoosa Project subject to the written consent of Buyer,
which consent shall not be unreasonably withheld, and the express assumption by
the transferee of all of Sellers’ obligations and upon execution of appropriate
disclosure documents as Buyer or its counsel deems necessary.
 
(b)           Gunpoint Parent shall not assign or transfer any rights to receive
the Shares, except (i) with the prior written consent of Timberline Parent,
which consent may be unreasonably withheld, or (ii) by operation of law in the
event of bankruptcy or a corporate reorganization.  In the event of a permitted
transfer, and in each such case, each legal transferee shall (i) provide
Timberline Parent, in respect of an assignment or transfer of rights to receive
Shares with certified copies of all applicable legal documentation evidencing
transfer by operation of law; (ii) ratify this Agreement, and, (iii) with
respect to the Shares, execute and deliver to Timberline Parent such other
documentation as may be reasonably required by Timberline Parent under
applicable securities laws and regulations and the applicable requirements of
any stock exchange, prior to receiving any distribution of Shares. No change in
ownership shall be binding on Timberline Parent until thirty (30) days after
Timberline Parent has received copies of the instruments and documents required
herein evidencing the change.  Except as set forth herein, Timberline Parent
shall have no obligation to recognize any claims to the Shares.
 
(c)           Except as expressly agreed in writing by Timberline Parent, no
change or division in the ownership of the Talapoosa Property or the right to
issuance of the Shares shall enlarge the obligations or diminish the rights of
Timberline Parent or Buyer.  Sellers covenant that any change in ownership shall
be accomplished in such a manner that Buyer or Timberline Parent shall be
required to give any notices hereunder only to Gunpoint Parent, its permitted
transferees and assignees, as provided under Section 9.2, for and on behalf of
the Sellers.  Upon breach of this covenant, Buyer and Timberline Parent may
suspend all obligations hereunder, including, without reservation, issuance of
Shares otherwise due to Sellers or payment of the Gunpoint Royalty until the
breach has been cured.


 
Page 16

--------------------------------------------------------------------------------

 


 
ARTICLE X
Notice
 
10.1.           Notices.  All notices and other communications to a Party shall
be in writing and shall be sufficiently given if (i) delivered in person, (ii)
sent by electronic communications, with confirmation sent by registered,
certified mail, or overnight courier delivery, or (iii) sent by registered,
certified mail, or overnight courier delivery.  All notices shall be effective
and shall be deemed delivered (i) if by personal delivery, on the date of
delivery, (ii) if by electronic communication, on the date of receipt of the
electronic communication, and (iii) if by mail or overnight delivery, on the
date of receipt.  Until a change of address is communicated as indicated above,
all notices shall be addressed as follows:
 
To Sellers:
 
Gunpoint Exploration Ltd.
c/o #201 - 1512 Yew Street
Vancouver, British Columbia, Canada V6K 3E4
Facsimile:  604-731-0209
 
To Buyer and Timberline Parent:
 
Timberline Resources Corporation
101 East Lakeside Avenue
Coeur d’Alene, Idaho 83814
Facsimile:  208-664-4860
 
10.2.           Any Party may give notice in writing of any change of its
address. The address provided in said notice will thereafter be deemed to be the
address of the Party for the giving of notice hereunder.
 
ARTICLE XI
Arbitration
 
11.1.           Procedure.  Any controversy or claim, whether based on contract,
tort, statute or other legal or equitable theory (including, but not limited to,
any claim of fraud, misrepresentation or fraudulent inducement or any question
of validity or effect of this Agreement, including this clause) arising out of
or related to this Agreement (including amendments or extensions), or the breach
or termination of this Agreement shall be first submitted to a mutually agreed
neutral third party for non-binding mediation.  If mediation is not successful,
then such controversy or claim shall be settled by arbitration in accordance
with the then current CPR Institute for Dispute Resolution Rules for
Non-Administered Arbitration of Business Disputes or, if such entity is unable
or unwilling to settle such controversy or claim, the Rules of the American
Arbitration Association for Commercial Arbitration (the applicable entity, the
“Institute”), and this provision.  The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. Sections 1 through 16 to the exclusion of any
provision of state law inconsistent therewith or which would produce a different
result, and the judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction.
 
11.2.           Location.  The arbitration shall be held in Reno, Nevada and
there shall be one arbitrator.  Gunpoint Parent and Timberline Parent shall
jointly select the arbitrator.  The arbitrator shall be chosen subject to the
rules and procedures as provided by the Institute and shall have a minimum of
ten (10) years’ experience in mining matters generally and in the subject matter
of the dispute specifically.  The arbitrator shall have no financial interest in
the outcome of the dispute.  The arbitrator shall determine the claims of the
Parties and render a final award in accordance with the substantive law of the
State of

 
Page 17

--------------------------------------------------------------------------------

 


Nevada, excluding the conflicts provisions of such law.  The arbitrator shall
set forth the reasons for the award in writing.  Except as required by law (and
then only after prior notice to the other Party), no Party shall disclose the
facts of the underlying dispute or the contents or results of the arbitration
without the prior consent of all Parties.  The decision of the arbitrator shall
be final and binding on all Parties, and shall be enforceable in any court of
competent jurisdiction.
 
11.3.           Limitation.  Any claim or right of action by either Party shall
be time-barred if the asserting Party provides written notice of such claim or
right of action later than the last day of the period of survival of the
representation, warranty, covenant or indemnification obligation giving rise to
such claim or right of action.  All periods of survival and statutes of
limitation and defenses based upon passage of time applicable to any claim or
right of action (including any counterclaim or claim of setoff) shall be tolled
while the arbitration is pending.
 
11.4.           Inurement.  The obligation to arbitrate any claim shall extend
to the successors, assigns and third party beneficiaries of the Parties.
 
11.5.           Discovery.  The arbitrators shall order the Parties to promptly
exchange copies of all exhibits and witness lists, and, if requested by a Party,
to produce other relevant documents, to answer up to ten interrogatories
(including subparts), to respond to up to ten (10) requests for admissions
(which shall be deemed admitted if not denied) and to produce for deposition
and, if requested, at the hearing all witnesses that such Party has listed and
up to four (4) other persons within such Party’s control.  Any additional
discovery shall only occur by agreement of the Parties or as ordered by the
arbitrators upon a finding of good cause.
 
11.6.           Costs.  Each Party shall bear its own costs, expenses and
attorney’s and Party arbitrator fees; and one-half of the neutral arbitrator’s
fees, provided that if court proceedings to stay litigation or compel
arbitration are necessary, the Party who unsuccessfully opposes such proceedings
shall pay all reasonable associated costs, expenses, and attorney’s fees in
connection with such court proceedings.
 
11.7.           Authority.  The arbitrators shall not have the power to grant
temporary or permanent injunctive or other equitable relief.  A Party may,
notwithstanding any other provision of this Agreement, seek injunctive relief
from any court of competent jurisdiction.
 
11.8.           Enforceability.  If any part of this arbitration provision is
held to be unenforceable, it shall be severed and shall not affect either the
duty to arbitrate or any other part of this provision.
 
ARTICLE XII
Miscellaneous
 
12.1.           Governing Law; Jurisdiction.  This Agreement shall be governed
by and interpreted in accordance with the laws of the United States of America
and the State of Nevada.  The Parties hereby consent to the non-exclusive
personal jurisdiction of the state and federal courts located in the state of
Nevada in connection with any controversy related to this Agreement and waive
any argument that venue in any such forum is not convenient.  THE PARTIES WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY OTHER
PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.
 
12.2.           Entire Agreement.  This Agreement embodies the entire agreement
and understanding among the Parties hereto and supersedes all prior agreements
and undertakings, whether oral or written, relative to the subject matter
hereof.
 
 
 
Page 18

--------------------------------------------------------------------------------

 
 
12.3.           Time of Essence.  Time shall be of the essence of this
Agreement.
 
12.4.           Binding.  This Agreement shall ensure to the benefit of and be
binding upon the Parties hereto and their respective successors and permitted
assigns.
 
12.5.           Unenforceability of Provisions.  If any one or more of the
provisions contained herein should be held to be invalid, unenforceable or
illegal in any respect in any jurisdiction, the validity, legality and
enforceability of such provision shall not in any way be affected or impaired
thereby in any other jurisdiction and the validity, legality and enforceability
of the remaining provisions contained herein shall not in any way be affected or
impaired thereby.
 
12.6.           Counterparts.  This Agreement may be executed in counterparts
which may be delivered by facsimile. Each executed counterpart shall be deemed
to be an original and all such counterparts when read together constitute one
and the same instrument.
 
12.7.           Third Party Beneficiaries.  This Agreement is exclusively for
the benefit of Sellers, their successors and permitted assigns, with respect to
the obligations of Buyer and Timberline Parent under this Agreement, and for the
benefit of Buyer and Timberline Parent, and their respective successors and
permitted assigns, with respect to the obligations of Sellers, under this
Agreement, and this Agreement shall not be deemed to confer upon or given to any
other third party any remedy, claim, liability, reimbursement or other right.
 
12.8.           U.S. Dollars.  Except as where specifically noted, all funds
payable hereunder are to be payable in United States Dollars.
 
12.9.           Specific Performance.  The Parties acknowledge that any breach
of the terms of this Agreement by Sellers would give rise to irreparable harm to
Buyer and Timberline Parent for which money damages would not be an adequate
remedy and accordingly the Parties agree that, in addition to any other remedies
permitted under this Agreement, Buyer and Timberline Parent shall be entitled to
enforce the terms of this Agreement by a decree of specific performance without
the necessity of proving the inadequacy of money damages as a remedy.
 
12.10.           Short Form.  Contemporaneously herewith Buyer, Timberline
Parent and Sellers have executed and delivered a short form of this Agreement in
the form of Exhibit J (“Short Form”).  Buyer may record the Short Form if it so
elects.
 
12.11.           Perpetuities.  The Parties do not intend that there shall be
any violation of the Rule Against Perpetuities, the Rule Against Unreasonable
Restraints on the Alienation of Property, or any similar rule.  If any right or
option to acquire any interest in any real properties exists in this Agreement,
such right or option must be exercised, if at all, so as to vest such interest
within time periods permitted by applicable rules.  If, however, any such
violation should inadvertently occur, the Parties hereby agree that a court or
arbitrator shall reform that provision in such a way as to approximate most
closely the intent of the Parties within the limits permissible under such
rules.
 
12.12.           Survival.  Sections 1.3 (relating to the release of the Initial
Securities from Escrow, as provided therein) 1.5, 2.4, 2.5, 2.6, ARTICLE IV,
5.1(b), 6.6(b), ARTICLE VII, ARTICLE VIII, ARTICLE IX, ARTICLE X, ARTICLE XI and
ARTICLE XII shall survive termination of this Agreement and delivery of the
closing documents.
 
12.13.           Regulatory Approval.  This Agreement is subject to regulatory
approval, which approval Buyer and Timberline Parent shall apply for promptly
after the Effective Date.
 
 
 
Page 19

--------------------------------------------------------------------------------

 
 
12.14.           Public Disclosure of Agreement and Sellers.  The Parties hereby
consent to the filing by the other Parties of this Agreement with the United
States Securities and Exchange Commission pursuant to any of the Party’s
obligations under the Exchange Act and the rules and regulations thereunder and
on the System for Electronic Document Analysis and Retrieval (SEDAR) Internet
website of the Canadian Securities Administrators and the identification of the
Parties in news releases and other continuous disclosure documents of any Party
where required to comply with the Party’s public disclosure obligations under
the Exchange Act and of the policies of the NYSE MKT and the TSX Venture
Exchange.
 
12.15.           Further Assurance.  At the request of any Party, the Parties
shall take such reasonable actions, and execute and deliver any further
instruments, agreements, documents or other papers reasonably requested by any
Party to effect the purposes of this Agreement and the transactions contemplated
hereby, including without limitation, (i) the Warranty Deed, (ii) the Mining
Claim Deed, (iii) the Assignment, (iv) the Water Rights Deed, (v) the Bill of
Sale, (vi) Short Form, and (vii) revision of schedules consistent with the legal
description of the Talapoosa Project (including any amended or relocated mining
claims or subsequently issued leases).
 
[Remainder of Page Intentional Left Blank]
 


 


 
Page 20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
Effective Date.
 

 
BUYER
 
TALAPOOSA DEVELOPMENT CORP.
 
 
         
 
By:
      Its:    


 

 
TIMBERLINE PARENT
 
TIMBERLINE RESOURCES CORPORATION
 
 
         
 
By:
      Its:    


 

 
SELLERS
 
AMERICAN GOLD CAPITAL US INC.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION US LTD.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION LTD.
 
 
         
 
By:
      Its:    






 
Page 21

--------------------------------------------------------------------------------

 


List of Exhibits
 
Exhibit A-1 – Fee Property
 
Exhibit A-2 – Mining Claims
 
Exhibit A-3 – Leases
 
Exhibit A-4 – Easements
 
Exhibit A-5 – Water Rights
 
Exhibit B – Permits
 
Exhibit C – Warranty Deed
 
Exhibit D – Mining Claim Deed
 
Exhibit E – Assignment
 
Exhibit F – Bill of Sale
 
Exhibit G – Water Rights Deed
 
Exhibit H – Gunpoint Royalty Calculation
 
Exhibit I – Storage Space
 
Exhibit J – Short Form
 


 


 
Page 22

 
 

--------------------------------------------------------------------------------

 


Exhibit A-1
to
Option Agreement
 
Fee Property
 
Township 18 North, Range 24 East, MDB&M
Section 3: N2; N2S2
 
Covering approximately 330 acres
 
(Parcel # 015-091-03)
 


 


 


Exhibit A-1 – Page 1
 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
to
Option Agreement
 
Mining Claims
 


 
Serial No
Case Type
Claim
Name/No.
Mer
Twp
Rn
g
Sec
Subdiv
Lead File
Loc. Date
NMC1035142
LODE CLAIM
Sorrel 1
MD
18N
 
18N
 
19N
24E
 
25E
 
24E
1
 
6
 
36
NE
 
NW
 
SE
NMC1035142
11/3/2010
NMC1035143
LODE CLAIM
Sorrel 2
MD
18N
25E
6
NE, NW
NMC1035142
11/3/2010
NMC1035144
LODE CLAIM
Sorrel 3
MD
18N
 
18N
24E
 
25E
1
 
6
NE
 
NW
NMC1035142
11/3/2010
NMC1035145
LODE CLAIM
Sorrel 4
MD
18N
25E
6
NE, NW
NMC1035142
11/3/2010
NMC1035146
LODE CLAIM
Sorrel 5
MD
18N
 
18N
24E
 
25E
1
 
6
NE
 
NW
NMC1035142
11/3/2010
NMC1035147
LODE CLAIM
Sorrel 6
MD
18N
25E
6
NE, NW
NMC1035142
11/3/2010
NMC1035148
LODE CLAIM
Sorrel 7
MD
18N
 
18N
24E
 
25E
1
 
6
NE
 
NW
NMC1035142
11/3/2010
NMC1035149
LODE CLAIM
Sorrel 8
MD
18N
25E
6
NE, NW
NMC1035142
11/3/2010
NMC1035150
LODE CLAIM
Sorrel 9
MD
18N
 
18N
24E
 
25E
1
 
6
NE, SE
 
NW, SW
NMC1035142
11/3/2010
NMC1035151
LODE CLAIM
Sorrel 10
MD
18N
25E
6
All
NMC1035142
11/3/2010
NMC1035152
LODE CLAIM
Sorrel 11
MD
18N
 
18N
24E
 
25E
1
 
6
SE
 
SW
NMC1035142
11/3/2010
NMC1035153
LODE CLAIM
Sorrel 12
MD
18N
25E
6
SW, SE
NMC1035142
11/3/2010
NMC1035154
LODE CLAIM
Sorrel 13
MD
18N
 
18N
24E
 
25E
1
 
6
SE
 
SW
NMC1035142
11/3/2010
NMC1035155
LODE CLAIM
Sorrel 14
MD
18N
25E
6
SW, SE
NMC1035142
11/3/2010
NMC1035156
LODE CLAIM
Sorrel 15
MD
18N
 
18N
24E
 
25E
1
 
6
SE
 
SW
NMC1035142
11/3/2010
NMC1035157
LODE CLAIM
Sorrel 16
MD
18N
25E
6
SW, SE
NMC1035142
11/3/2010
NMC1035158
LODE CLAIM
Sorrel 17
MD
18N
 
 
18N
24E
 
 
25E
1
12
 
6
7
SE
NE
 
SW
NW
NMC1035142
11/3/2010
NMC1035159
LODE CLAIM
Sorrel 18
MD
18N
25E
6
7
SW, SE
NE, NW
NMC1035142
11/3/2010
NMC1035160
LODE CLAIM
Palomino 1
MD
19N
24E
17
18
19
20
SW
SE
NE
NW
NMC1035142
10/31/2010

 
 
Exhibit A-1 - Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC1035161
LODE CLAIM
Palomino 2
MD
19N
24E
17
20
SW
NW
NMC1035142
10/31/2010
NMC1035162
LODE CLAIM
Palomino 3
MD
19N
24E
19
20
NE
NW
NMC1035142
10/31/2010
NMC1035163
LODE CLAIM
Palomino 4
MD
19N
24E
20
NW
NMC1035142
10/31/2010
NMC1035164
LODE CLAIM
Palomino 5
MD
19N
24E
19
20
NE
NW
NMC1035142
10/31/2010
NMC1035165
LODE CLAIM
Palomino 6
MD
19N
24E
20
NW
NMC1035142
10/31/2010
NMC1035166
LODE CLAIM
Palomino 7
MD
19N
24E
19
20
NE
NW
NMC1035142
10/31/2010
NMC1035167
LODE CLAIM
Palomino 8
MD
19N
24E
20
NW
NMC1035142
10/31/2010
NMC1035168
LODE CLAIM
Palomino 9
MD
19N
24E
19
20
NE, SE
NW, SW
NMC1035142
10/31/2010
NMC1035169
LODE CLAIM
Palomino 10
MD
19N
24E
20
NW, SW
NMC1035142
10/31/2010
NMC1035170
LODE CLAIM
Palomino 11
MD
19N
24E
19
20
SE
SW
NMC1035142
10/31/2010
NMC1035171
LODE CLAIM
Palomino 12
MD
19N
24E
20
SW
NMC1035142
10/31/2010
NMC1035172
LODE CLAIM
Palomino 13
MD
19N
24E
19
20
SE
SW
NMC1035142
10/31/2010
NMC1035173
LODE CLAIM
Palomino 14
MD
19N
24E
20
SW
NMC1035142
10/31/2010
NMC1035174
LODE CLAIM
Palomino 15
MD
19N
24E
19
20
SE
SW
NMC1035142
10/31/2010
NMC1035175
LODE CLAIM
Palomino 16
MD
19N
24E
20
SW
NMC1035142
10/31/2010
NMC1035176
LODE CLAIM
Palomino 17
MD
19N
24E
19
20
29
30
SE
SW
NW
NE
NMC1035142
10/31/2010
NMC1035177
LODE CLAIM
Palomino 18
MD
19N
24E
20
29
SW
NW
NMC1035142
10/31/2010
NMC1035178
LODE CLAIM
Palomino 19
MD
19N
24E
17
20
SW, SE
NE, NW
NMC1035142
11/1/2010
NMC1035179
LODE CLAIM
Palomino 20
MD
19N
24E
16
17
20
21
SW
SE
NE
NW
NMC1035142
11/1/2010
NMC1035180
LODE CLAIM
Palomino 21
MD
19N
24E
20
NE, NW
NMC1035142
11/1/2010
NMC1035181
LODE CLAIM
Palomino 22
MD
19N
24E
20
21
NE
NW
NMC1035142
11/1/2010
NMC1035182
LODE CLAIM
Palomino 23
MD
19N
24E
20
NE, NW
NMC1035142
11/1/2010
NMC1035183
LODE CLAIM
Palomino 24
MD
19N
24E
20
21
NE
NW
NMC1035142
11/1/2010
NMC1035184
LODE CLAIM
Palomino 25
MD
19N
24E
20
NE, NW
NMC1035142
11/1/2010
NMC1035185
LODE CLAIM
Palomino 26
MD
19N
24E
20
21
NE
NW
NMC1035142
11/1/2010
NMC1035186
LODE CLAIM
Palomino 27
MD
19N
24E
20
All
NMC1035142
11/1/2010
NMC1035187
LODE CLAIM
Palomino 28
MD
19N
24E
20
21
NE, SE
NW, SW
NMC1035142
11/1/2010
NMC1035188
LODE CLAIM
Palomino 29
MD
19N
24E
20
SW, SE
NMC1035142
11/1/2010


Exhibit A-1 - Page 2
 
 

--------------------------------------------------------------------------------

 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC1035189
LODE CLAIM
Palomino 30
MD
19N
24E
20
21
SE
SW
NMC1035142
11/1/2010
NMC1035190
LODE CLAIM
Palomino 31
MD
19N
24E
20
SW, SE
NMC1035142
11/1/2010
NMC1035191
LODE CLAIM
Palomino 32
MD
19N
24E
20
21
SE
SW
NMC1035142
11/1/2010
NMC1035192
LODE CLAIM
Palomino 33
MD
19N
24E
20
SW, SE
NMC1035142
11/1/2010
NMC1035193
LODE CLAIM
Palomino 34
MD
19N
24E
20
21
SE
SW
NMC1035142
11/1/2010
NMC1035194
LODE CLAIM
Palomino 35
MD
19N
24E
20
29
SW, SE
NE, NW
NMC1035142
11/1/2010
NMC1035195
LODE CLAIM
Palomino 36
MD
19N
24E
20
21
28
29
SE
SW
NW
NE
NMC1035142
11/1/2010
NMC1035196
LODE CLAIM
Palomino 37
MD
19N
24E
15
16
21
22
SW
SE
NE
NW
NMC1035142
11/2/2010
NMC1035197
LODE CLAIM
Palomino 38
MD
19N
24E
15
22
SW
NW
NMC1035142
11/2/2010
NMC1035198
LODE CLAIM
Palomino 39
MD
19N
24E
21
22
NE
NW
NMC1035142
11/2/2010
NMC1035199
LODE CLAIM
Palomino 40
MD
19N
24E
22
NW
NMC1035142
11/2/2010
NMC1035200
LODE CLAIM
Palomino 41
MD
19N
24E
21
22
NE
NW
NMC1035142
11/2/2010
NMC1035201
LODE CLAIM
Palomino 42
MD
19N
24E
22
NW
NMC1035142
11/2/2010
NMC1035202
LODE CLAIM
Palomino 43
MD
19N
24E
21
22
NE
NW
NMC1035142
11/2/2010
NMC1035203
LODE CLAIM
Palomino 44
MD
19N
24E
22
NW
NMC1035142
11/2/2010
NMC1035204
LODE CLAIM
Palomino 45
MD
19N
24E
21
22
NE, SE
NW, SW
NMC1035142
11/2/2010
NMC1035205
LODE CLAIM
Palomino 46
MD
19N
24E
22
NW, SW
NMC1035142
11/2/2010
NMC1035206
LODE CLAIM
Palomino 47
MD
19N
24E
21
22
SE
SW
NMC1035142
11/2/2010
NMC1035207
LODE CLAIM
Palomino 48
MD
19N
24E
22
SW
NMC1035142
11/2/2010
NMC1035208
LODE CLAIM
Palomino 49
MD
19N
24E
21
22
SE
SW
NMC1035142
11/2/2010
NMC1035209
LODE CLAIM
Palomino 50
MD
19N
24E
22
SW
NMC1035142
11/2/2010
NMC1035210
LODE CLAIM
Palomino 51
MD
19N
24E
21
22
SE
SW
NMC1035142
11/2/2010
NMC1035211
LODE CLAIM
Palomino 52
MD
19N
24E
22
SW
NMC1035142
11/2/2010
NMC1035212
LODE CLAIM
Palomino 53
MD
19N
24E
21
22
27
28
SE
SW
NW
NE
NMC1035142
11/2/2010
NMC1035213
LODE CLAIM
Palomino 54
MD
19N
24E
22
27
SW
NW
NMC1035142
11/2/2010
NMC1035214
LODE CLAIM
Palomino 55
MD
19N
24E
15
22
SW, SE
NE, NW
NMC1035142
11/2/2010

 


Exhibit A-1 - Page 3
 
 

--------------------------------------------------------------------------------

 


 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC1035215
LODE CLAIM
Palomino 56
MD
19N
24E
14
15
22
23
SW
SE
NE
NW
NMC1035142
11/2/2010
NMC1035216
LODE CLAIM
Palomino 57
MD
19N
24E
22
NE, NW
NMC1035142
11/2/2010
NMC1035217
LODE CLAIM
Palomino 58
MD
19N
24E
22
23
NE
NW
NMC1035142
11/2/2010
NMC1035218
LODE CLAIM
Palomino 59
MD
19N
24E
22
NE, NW
NMC1035142
11/2/2010
NMC1035219
LODE CLAIM
Palomino 60
MD
19N
24E
22
23
NE
NW
NMC1035142
11/2/2010
NMC1035220
LODE CLAIM
Palomino 61
MD
19N
24E
22
NE, NW
NMC1035142
11/2/2010
NMC1035221
LODE CLAIM
Palomino 62
MD
19N
24E
22
23
NE
NW
NMC1035142
11/2/2010
NMC1035222
LODE CLAIM
Palomino 63
MD
19N
24E
22
All
NMC1035142
11/2/2010
NMC1035223
LODE CLAIM
Palomino 64
MD
19N
24E
22
23
NE, SE
NW, SW
NMC1035142
11/2/2010
NMC1035224
LODE CLAIM
Palomino 65
MD
19N
24E
22
SW, SE
NMC1035142
11/2/2010
NMC1035225
LODE CLAIM
Palomino 66
MD
19N
24E
22
23
SE
SW
NMC1035142
11/2/2010
NMC1035226
LODE CLAIM
Palomino 67
MD
19N
24E
22
SW, SE
NMC1035142
11/2/2010
NMC1035227
LODE CLAIM
Palomino 68
MD
19N
24E
22
23
SE
SW
NMC1035142
11/2/2010
NMC1035228
LODE CLAIM
Palomino 69
MD
19N
24E
22
SW, SE
NMC1035142
11/2/2010
NMC1035229
LODE CLAIM
Palomino 70
MD
19N
24E
22
23
SE
SW
NMC1035142
11/2/2010
NMC1035230
LODE CLAIM
Palomino 71
MD
19N
24E
22
27
SW, SE
NE, NW
NMC1035142
11/2/2010
NMC1035231
LODE CLAIM
Palomino 72
MD
19N
24E
22
23
26
27
SE
SW
NW
NE
NMC1035142
11/2/2010
NMC117406
LODE CLAIM
Washington
MD
18N
24E
2
All
NMC117339
8/28/1925
NMC117407
LODE CLAIM
Lincoln #1
MD
18N
24E
2
NW, SW
NMC117339
7/1/1951
NMC117408
LODE CLAIM
Lincoln #2
MD
18N
24E
2
NW, SW
NMC117339
7/1/1951
NMC117409
LODE CLAIM
Jefferson
MD
18N
24E
2
NW, SW, SE
NMC117339
7/1/1951
NMC117410
LODE CLAIM
Roosevelt
MD
18N
24E
2
NW
NMC117339
8/23/1925
NMC912930
LODE CLAIM
Alpha
MD
18N
24E
3
NE, SE
NMC912930
9/4/2005
NMC912931
LODE CLAIM
Alpha Fr
MD
18N
24E
3
SE
NMC912930
9/4/2005
NMC912932
LODE CLAIM
Cuba
MD
18N
24E
2
NW
NMC912930
9/3/2005
NMC912933
LODE CLAIM
Equity 1
MD
18N
24E
2
3
SW
SE
NMC912930
9/5/2005
NMC912934
LODE CLAIM
Equity 2
MD
18N
24E
2
3
SW
SE
NMC912930
9/5/2005
NMC912935
LODE CLAIM
First Strike
MD
18N
24E
3
NE, SE
NMC912930
9/4/2005
NMC912936
LODE CLAIM
Georgia Amended
MD
18N
24E
2
3
NW, SW
NE, SE
NMC912930
9/3/2005
NMC912937
LODE CLAIM
Justice
MD
18N
24E
3
NW, SW
NMC912930
9/4/2005
NMC912938
LODE CLAIM
Justice Fr
MD
18N
24E
3
NW, SW
NMC912930
9/4/2005

 


 
Exhibit A-1 - Page 4

 
 

--------------------------------------------------------------------------------

 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC912939
LODE CLAIM
Lincoln 3
MD
18N
24E
2
3
NW, SW
SE
NMC912930
9/5/2005
NMC912940
LODE CLAIM
Omega
MD
18N
24E
3
All
NMC912930
9/4/2005
NMC912941
LODE CLAIM
Second Strike
MD
18N
24E
3
NE, NW
NMC912930
9/4/2005
NMC912942
LODE CLAIM
Virginia
MD
18N
24E
2
NW
NMC912930
9/3/2005
NMC912943
LODE CLAIM
Virginia Extension
MD
18N
24E
2
3
NW
NE, SE
NMC912930
9/3/2005
NMC912944
LODE CLAIM
Wedge 1
MD
18N
 
19N
24E
 
24E
2
 
35
NW
 
SW
NMC912930
9/3/2005
NMC912945
LODE CLAIM
Wedge 2
MD
18N
 
19N
24E
 
24E
2
 
35
NW
 
SW
NMC912930
9/5/2005
NMC912946
LODE CLAIM
Wedge 3
MD
18N
24E
2
NW
NMC912930
9/5/2005
NMC912947
LODE CLAIM
AGC 1
MD
18N
 
 
19N
24E
 
 
24E
4
5
 
32
33
NW
NE
 
SE
SW
NMC912930
9/4/2005
NMC912948
LODE CLAIM
AGC 2
MD
18N
24E
4
5
NW, SW
NE, SE
NMC912930
9/4/2005
NMC912949
LODE CLAIM
AGC 3
MD
18N
 
19N
24E
 
24E
4
 
33
NW
 
SW
NMC912930
9/4/2005
NMC912950
LODE CLAIM
AGC 4
MD
18N
24E
4
NW, SW
NMC912930
9/4/2005
NMC912951
LODE CLAIM
AGC 5
MD
18N
 
19N
24E
 
24E
4
 
33
NW
 
SW
NMC912930
9/4/2005
NMC912952
LODE CLAIM
AGC 6
MD
18N
24E
4
NW, SW
NMC912930
9/4/2005
NMC912953
LODE CLAIM
AGC 7
MD
18N
 
19N
24E
 
24E
4
 
33
NW
 
SW
NMC912930
9/4/2005
NMC912954
LODE CLAIM
AGC 8
MD
18N
24E
4
NW, SW
NMC912930
9/4/2005
NMC912955
LODE CLAIM
AGC 9
MD
18N
 
19N
24E
 
24E
4
 
33
NE, NW
 
SW, SE
NMC912930
9/4/2005
NMC912956
LODE CLAIM
AGC 10
MD
18N
24E
4
All
NMC912930
9/4/2005
NMC912957
LODE CLAIM
AGC 11
MD
18N
 
19N
24E
 
24E
4
 
33
NE
 
SE
NMC912930
9/4/2005
NMC912958
LODE CLAIM
AGC 12
MD
18N
24E
4
NE, SE
NMC912930
9/4/2005
NMC912959
LODE CLAIM
AGC 13
MD
18N
 
19N
24E
 
24E
4
 
33
NE
 
SE
NMC912930
9/4/2005
NMC912960
LODE CLAIM
AGC 14
MD
18N
24E
4
NE, SE
NMC912930
9/4/2005
NMC912961
LODE CLAIM
AGC 15
MD
18N
 
19N
24E
 
24E
4
 
33
NE
 
SE
NMC912930
9/4/2005
NMC912962
LODE CLAIM
AGC 16
MD
18N
24E
4
NE, SE
NMC912930
9/4/2005

 


 
Exhibit A-1 - Page 5


 
 

--------------------------------------------------------------------------------

 


 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC912963
LODE CLAIM
AGC 17
MD
18N
 
 
19N
24E
 
 
24E
3
4
 
33
34
NW
NE
 
SE
SW
NMC912930
9/4/2005
NMC912964
LODE CLAIM
AGC 18
MD
18N
24E
3
4
NW, SW
NE, SE
NMC912930
9/4/2005
NMC912965
LODE CLAIM
AGC 19
MD
18N
24E
5
SE
NMC912930
9/5/2005
NMC912966
LODE CLAIM
AGC 20
MD
18N
24E
5
8
SE
NE
NMC912930
9/5/2005
NMC912967
LODE CLAIM
AGC 21
MD
18N
24E
5
SE
NMC912930
9/5/2005
NMC912968
LODE CLAIM
AGC 22
MD
18N
24E
5
8
SE
NE
NMC912930
9/5/2005
NMC912969
LODE CLAIM
AGC 23
MD
18N
24E
4
5
SW
SE
NMC912930
9/5/2015
NMC912970
LODE CLAIM
AGC 24
MD
18N
24E
4
5
8
9
SW
SE
NE
NW
NMC912930
9/5/2015
NMC912971
LODE CLAIM
AGC 25
MD
18N
24E
4
SW
NMC912930
9/5/2015
NMC912972
LODE CLAIM
AGC 26
MD
18N
24E
4
9
SW
NW
NMC912930
9/5/2015
NMC912973
LODE CLAIM
AGC 27
MD
18N
24E
4
SW
NMC912930
9/5/2015
NMC912974
LODE CLAIM
AGC 28
MD
18N
24E
4
9
SW
NW
NMC912930
9/5/2015
NMC912975
LODE CLAIM
AGC 29
MD
18N
24E
4
SW
NMC912930
9/5/2015
NMC912976
LODE CLAIM
AGC 30
MD
18N
24E
4
9
SW
NW
NMC912930
9/5/2015
NMC912977
LODE CLAIM
AGC 31
MD
18N
24E
4
SW, SE
NMC912930
9/5/2015
NMC912978
LODE CLAIM
AGC 32
MD
18N
24E
4
9
SW, SE
NE, NW
NMC912930
9/5/2015
NMC912979
LODE CLAIM
AGC 33
MD
18N
24E
4
SE
NMC912930
9/5/2005
NMC912980
LODE CLAIM
AGC 34
MD
18N
24E
4
9
SE
NE
NMC912930
9/5/2005
NMC912981
LODE CLAIM
AGC 35
MD
18N
24E
4
SE
NMC912930
9/5/2005
NMC912982
LODE CLAIM
AGC 36
MD
18N
24E
4
9
SE
NE
NMC912930
9/5/2005
NMC912983
LODE CLAIM
AGC 37
MD
18N
24E
4
SE
NMC912930
9/5/2005
NMC912984
LODE CLAIM
AGC 38
MD
18N
24E
4
9
SE
NE
NMC912930
9/5/2005
NMC912985
LODE CLAIM
AGC 39
MD
18N
24E
3
4
SW
SE
NMC912930
9/5/2005
NMC912986
LODE CLAIM
AGC 40
MD
18N
24E
3
4
9
10
SW
SE
NE
NW
NMC912930
9/5/2005
NMC912987
LODE CLAIM
AGC 41
MD
18N
24E
8
9
NE
NW
NMC912930
9/8/2005
NMC912988
LODE CLAIM
AGC 42
MD
18N
24E
9
NW
NMC912930
9/8/2005

 
Exhibit A-1 - Page 6


 
 

--------------------------------------------------------------------------------

 


 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC912989
LODE CLAIM
AGC 43
MD
18N
24E
9
NE, NW
NMC912930
9/8/2005
NMC912990
LODE CLAIM
AGC 44
MD
18N
24E
9
10
NE
NW
NMC912930
9/8/2005
NMC912991
LODE CLAIM
AGC 45
MD
18N
24E
3
10
SW
NW
NMC912930
9/6/2005
NMC912992
LODE CLAIM
AGC 46
MD
18N
24E
10
NW
NMC912930
9/6/2005
NMC912993
LODE CLAIM
AGC 47
MD
18N
24E
3
10
SW
NW
NMC912930
9/6/2005
NMC912994
LODE CLAIM
AGC 48
MD
18N
24E
10
NW
NMC912930
9/6/2005
NMC912995
LODE CLAIM
AGC 49
MD
18N
24E
3
10
SW
NW
NMC912930
9/6/2005
NMC912996
LODE CLAIM
AGC 50
MD
18N
24E
10
NW
NMC912930
9/6/2005
NMC912997
LODE CLAIM
AGC 51
MD
18N
24E
3
SW
NMC912930
9/6/2005
NMC912998
LODE CLAIM
AGC 52
MD
18N
24E
10
NW
NMC912930
9/6/2005
NMC912999
LODE CLAIM
AGC 53
MD
18N
24E
3
SW, SE
NMC912930
9/6/2005
NMC913000
LODE CLAIM
AGC 54
MD
18N
24E
3
10
SW, SE
NE, NW
NMC912930
9/6/2005
NMC913001
LODE CLAIM
AGC 55
MD
18N
24E
3
SE
NMC912930
9/6/2005
NMC913002
LODE CLAIM
AGC 56
MD
18N
24E
3
10
SE
NE
NMC912930
9/6/2005
NMC913003
LODE CLAIM
AGC 57
MD
18N
24E
3
SE
NMC912930
9/6/2005
NMC913004
LODE CLAIM
AGC 58
MD
18N
24E
3
10
SE
NE
NMC912930
9/6/2005
NMC913005
LODE CLAIM
AGC 59
MD
18N
24E
3
SE
NMC912930
9/6/2005
NMC913006
LODE CLAIM
AGC 60
MD
18N
24E
3
10
SE
NE
NMC912930
9/6/2005
NMC913007
LODE CLAIM
AGC 61
MD
18N
24E
2
3
SW
SE
NMC912930
9/6/2005
NMC913008
LODE CLAIM
AGC 62
MD
18N
24E
2
3
10
11
SW
SE
NE
NW
NMC912930
9/6/2005
NMC913009
LODE CLAIM
AGC 63
MD
18N
24E
2
SW
NMC912930
9/6/2005
NMC913010
LODE CLAIM
AGC 64
MD
18N
24E
2
11
SW
NW
NMC912930
9/6/2005
NMC913011
LODE CLAIM
AGC 65
MD
18N
24E
2
SW
NMC912930
9/6/2005
NMC913012
LODE CLAIM
AGC 66
MD
18N
24E
2
11
SW
NW
NMC912930
9/6/2005
NMC913013
LODE CLAIM
AGC 67
MD
18N
24E
2
11
SW
NW
NMC912930
9/6/2005
NMC913014
LODE CLAIM
AGC 68
MD
18N
24E
2
11
SW
NE, NW
NMC912930
9/6/2005
NMC913015
LODE CLAIM
AGC 69
MD
18N
24E
2
SW, SE
NMC912930
9/6/2005
NMC913016
LODE CLAIM
AGC 70
MD
18N
24E
2
11
SE
NE
NMC912930
9/6/2005
NMC913017
LODE CLAIM
AGC 71
MD
18N
24E
2
SE
NMC912930
9/6/2005
NMC913018
LODE CLAIM
AGC 72
MD
18N
24E
2
11
SE
NE
NMC912930
9/6/2005
NMC913019
LODE CLAIM
AGC 73
MD
18N
24E
2
SE
NMC912930
9/6/2005

 

Exhibit A-1 - Page 7

 
 

--------------------------------------------------------------------------------

 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC913020
LODE CLAIM
AGC 74
MD
18N
24E
2
11
SE
NE
NMC912930
9/6/2005
NMC913021
LODE CLAIM
AGC 75
MD
18N
24E
2
SE
NMC912930
9/6/2005
NMC913022
LODE CLAIM
AGC 76
MD
18N
24E
2
11
SE
NE
NMC912930
9/6/2005
NMC913023
LODE CLAIM
AGC 77
MD
18N
24E
1
2
SW
SE
NMC912930
9/6/2005
NMC913024
LODE CLAIM
AGC 78
MD
18N
24E
1
2
11
12
SW
SE
NE
NW
NMC912930
9/6/2005
NMC913025
LODE CLAIM
AGC 79
MD
18N
24E
2
NE, NW
NMC912930
9/7/2005
NMC913026
LODE CLAIM
AGC 80
MD
18N
24E
2
All
NMC912930
9/7/2005
NMC913027
LODE CLAIM
AGC 81
MD
18N
24E
2
NE
NMC912930
9/7/2005
NMC913028
LODE CLAIM
AGC 82
MD
18N
24E
2
NE, SE
NMC912930
9/7/2005
NMC913029
LODE CLAIM
AGC 83
MD
18N
24E
2
NE
NMC912930
9/7/2005
NMC913030
LODE CLAIM
AGC 84
MD
18N
24E
2
NE, SE
NMC912930
9/7/2005
NMC913031
LODE CLAIM
AGC 85
MD
18N
24E
2
NE
NMC912930
9/7/2005
NMC913032
LODE CLAIM
AGC 86
MD
18N
24E
2
NE, SE
NMC912930
9/7/2005
NMC913033
LODE CLAIM
AGC 87
MD
18N
24E
1
2
NW
NE
NMC912930
9/7/2005
NMC913034
LODE CLAIM
AGC 88
MD
18N
24E
1
2
NW, SW
NE, SE
NMC912930
9/7/2005
NMC913035
LODE CLAIM
AGC 89
MD
18N
 
 
19N
24E
 
 
24E
2
3
 
35
NW
NE
 
SW
NMC912930
9/7/2005
NMC913036
LODE CLAIM
AGC 90
MD
18N
 
19N
24E
 
24E
2
 
35
NE, NW
 
SW, SE
NMC912930
9/7/2005
NMC913037
LODE CLAIM
AGC 91
MD
18N
 
19N
24E
 
24E
2
 
35
NE
 
SE
NMC912930
9/7/2005
NMC913038
LODE CLAIM
AGC 92
MD
18N
 
 
19N
24E
 
 
24E
1
2
 
35
36
NW
NE
 
SE
SW
NMC912930
9/7/2005
NMC913039
LODE CLAIM
AGC 93
MD
18N
24E
2
NW
NMC912930
9/7/2005
NMC913040
LODE CLAIM
AGC 94
MD
18N
24E
2
NW
NMC912930
9/7/2005
NMC913041
LODE CLAIM
AGC 95
MD
18N
24E
2
NW
NMC912930
9/7/2005
NMC913042
LODE CLAIM
AGC 96
MD
18N
24E
2
SW, SE
NMC912930
9/6/2005
NMC913043
LODE CLAIM
AGC 97
MD
19N
24E
33
34
SE
SW
NMC912930
9/3/2005
NMC913044
LODE CLAIM
AGC 98
MD
19N
24E
34
SW
NMC912930
9/3/2005
NMC913045
LODE CLAIM
AGC 99
MD
18N
 
 
19N
24E
 
 
24E
3
4
 
33
34
NW
NE
 
SE
SW
NMC912930
9/3/2005

 
Exhibit A-1 - Page 8


 
 

--------------------------------------------------------------------------------

 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC913046
LODE CLAIM
AGC 100
MD
18N
 
19N
24E
 
24E
3
 
34
NW
 
SW
NMC912930
9/3/2005
NMC913047
LODE CLAIM
AGC 101
MD
18N
 
19N
24E
 
24E
3
 
34
NE, NW
 
SW, SE
NMC912930
9/3/2005
NMC913048
LODE CLAIM
AGC 102
MD
18N
24E
2
3
NW
NE
NMC912930
9/7/2005
NMC934666
LODE CLAIM
Tal 1
MD
19N
24E
29
30
31
32
SW
SE
NE
NW
NMC934666
7/14/2006
NMC934667
LODE CLAIM
Tal 2
MD
19N
24E
31
32
NE
NW
NMC934666
7/14/2006
NMC934668
LODE CLAIM
Tal 3
MD
19N
24E
29
32
SW
NW
NMC934666
7/14/2006
NMC934669
LODE CLAIM
Tal 4
MD
19N
24E
32
NW
NMC934666
7/14/2006
NMC934670
LODE CLAIM
Tal 5
MD
19N
24E
29
32
SW
NW
NMC934666
7/14/2006
NMC934671
LODE CLAIM
Tal 6
MD
19N
24E
32
NW
NMC934666
7/14/2006
NMC934672
LODE CLAIM
Tal 7
MD
19N
24E
29
32
SW
NW
NMC934666
7/14/2006
NMC934673
LODE CLAIM
Tal 8
MD
19N
24E
32
NW
NMC934666
7/14/2006
NMC934674
LODE CLAIM
Tal 9
MD
19N
24E
29
32
SW, SE
NE, NW
NMC934666
7/14/2006
NMC934675
LODE CLAIM
Tal 10
MD
19N
24E
32
NE, NW
NMC934666
7/14/2006
NMC934676
LODE CLAIM
Tal 11
MD
19N
24E
29
32
SE
NE
NMC934666
7/14/2006
NMC934677
LODE CLAIM
Tal 12
MD
19N
24E
32
NE
NMC934666
7/14/2006
NMC934678
LODE CLAIM
Tal 13
MD
19N
24E
29
32
SE
NE
NMC934666
7/14/2006
NMC934679
LODE CLAIM
Tal 14
MD
19N
24E
32
NE
NMC934666
7/14/2006
NMC934680
LODE CLAIM
Tal 15
MD
19N
24E
29
32
SE
NE
NMC934666
7/14/2006
NMC934681
LODE CLAIM
Tal 16
MD
19N
24E
32
NE
NMC934666
7/14/2006
NMC934682
LODE CLAIM
Tal 17
MD
19N
24E
29
32
SE
NE
NMC934666
7/14/2006
NMC934683
LODE CLAIM
Tal 18
MD
19N
24E
32
NE
NMC934666
7/14/2006
NMC934684
LODE CLAIM
Tal 19
MD
19N
24E
31
32
NE, SE
NW, SW
NMC934666
7/26/2006
NMC934685
LODE CLAIM
Tal 20
MD
18N
 
 
19N
24E
 
 
24E
5
6
 
31
32
NW
NE
 
SE
SW
NMC934666
7/26/2006
NMC934686
LODE CLAIM
Tal 21
MD
19N
24E
32
NW, SW
NMC934666
7/26/2006
NMC934687
LODE CLAIM
Tal 22
MD
18N
 
19N
24E
 
24E
5
 
32
NW
 
SW
NMC934666
7/26/2006

 
Exhibit A-1 - Page 9


 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934688
LODE CLAIM
Tal 23
MD
19N
24E
32
NW, SW
NMC934666
7/26/2006
NMC934689
LODE CLAIM
Tal 24
MD
18N
 
19N
24E
 
24E
5
 
32
NW
 
SW
NMC934666
7/26/2006
NMC934690
LODE CLAIM
Tal 25
MD
19N
24E
32
NW, SW
NMC934666
7/26/2006
NMC934691
LODE CLAIM
Tal 26
MD
18N
 
19N
24E
 
24E
5
 
32
NW
 
SW
NMC934666
7/26/2006
NMC934692
LODE CLAIM
Tal 27
MD
19N
24E
32
All
NMC934666
7/26/2006
NMC934693
LODE CLAIM
Tal 28
MD
18N
 
19N
24E
 
24E
5
 
32
NE, NW
 
SW, SE
NMC934666
7/26/2006
NMC934694
LODE CLAIM
Tal 29
MD
19N
24E
32
NE, SE
NMC934666
7/26/2006
NMC934695
LODE CLAIM
Tal 30
MD
18N
 
19N
24E
 
24E
5
 
32
NE
 
SE
NMC934666
7/26/2006
NMC934696
LODE CLAIM
Tal 31
MD
19N
24E
32
NE, SE
NMC934666
7/26/2006
NMC934697
LODE CLAIM
Tal 32
MD
18N
 
19N
24E
 
24E
5
 
32
NE
 
SE
NMC934666
7/26/2006
NMC934698
LODE CLAIM
Tal 33
MD
19N
24E
32
NE, SE
NMC934666
7/26/2006
NMC934699
LODE CLAIM
Tal 34
MD
19N
24E
32
SE
NMC934666
7/26/2006
NMC934700
LODE CLAIM
Tal 35
MD
19N
24E
32
33
NE, SE
SW
NMC934666
7/26/2006
NMC934701
LODE CLAIM
Tal 36
MD
19N
24E
32
33
SE
SW
NMC934666
7/26/2006
NMC934702
LODE CLAIM
Tal 37
MD
18N
24E
5
6
NW
NE
NMC934666
7/13/2006
NMC934703
LODE CLAIM
Tal 38
MD
18N
24E
5
6
NW, SW
NE, SE
NMC934666
7/13/2006
NMC934704
LODE CLAIM
Tal 39
MD
18N
24E
5
NW
NMC934666
7/13/2006
NMC934705
LODE CLAIM
Tal 40
MD
18N
24E
5
NW, SW
NMC934666
7/13/2006
NMC934706
LODE CLAIM
Tal 41
MD
18N
24E
5
NW
NMC934666
7/13/2006
NMC934707
LODE CLAIM
Tal 42
MD
18N
24E
5
NW, SW
NMC934666
7/13/2006
NMC934708
LODE CLAIM
Tal 43
MD
18N
24E
5
NW
NMC934666
7/13/2006
NMC934709
LODE CLAIM
Tal 44
MD
18N
24E
5
NW, SW
NMC934666
7/13/2006
NMC934710
LODE CLAIM
Tal 45
MD
18N
24E
5
NE, NW
NMC934666
7/13/2006
NMC934711
LODE CLAIM
Tal 46
MD
18N
24E
5
All
NMC934666
7/13/2006
NMC934712
LODE CLAIM
Tal 47
MD
18N
24E
5
NE
NMC934666
7/13/2006
NMC934713
LODE CLAIM
Tal 48
MD
18N
24E
5
NE, SE
NMC934666
7/13/2006
NMC934714
LODE CLAIM
Tal 49
MD
18N
24E
5
NE
NMC934666
7/13/2006
NMC934715
LODE CLAIM
Tal 50
MD
18N
24E
5
NE, SE
NMC934666
7/13/2006
NMC934716
LODE CLAIM
Tal 51
MD
18N
24E
5
NE
NMC934666
7/13/2006
NMC934717
LODE CLAIM
Tal 52
MD
18N
24E
5
NE, SE
NMC934666
7/13/2006
NMC934718
LODE CLAIM
Tal 53
MD
18N
 
19N
24E
 
24E
5
 
32
NE
 
SE
NMC934666
7/13/2006
NMC934719
LODE CLAIM
Tal 54
MD
18N
24E
5
NE, SE
NMC934666
7/13/2006

 
Exhibit A-1 - Page 10


 
 

--------------------------------------------------------------------------------

 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934720
LODE CLAIM
Tal 55
MD
18N
24E
5
6
SW
SE
NMC934666
7/13/2006
NMC934721
LODE CLAIM
Tal 56
MD
18N
24E
5
6
7
8
SW
SE
NE
NW
NMC934666
7/13/2006
NMC934722
LODE CLAIM
Tal 57
MD
18N
24E
5
SW
NMC934666
7/13/2006
NMC934723
LODE CLAIM
Tal 58
MD
18N
24E
5
8
SW
NW
NMC934666
7/13/2006
NMC934724
LODE CLAIM
Tal 59
MD
18N
24E
5
SW
NMC934666
7/13/2006
NMC934725
LODE CLAIM
Tal 60
MD
18N
24E
5
8
SW
NW
NMC934666
7/13/2006
NMC934726
LODE CLAIM
Tal 61
MD
18N
24E
5
SW
NMC934666
7/13/2006
NMC934727
LODE CLAIM
Tal 62
MD
18N
24E
5
8
SW
NW
NMC934666
7/13/2006
NMC934728
LODE CLAIM
Tal 63
MD
18N
24E
5
SW, SE
NMC934666
7/13/2006
NMC934729
LODE CLAIM
Tal 64
MD
18N
24E
5
8
SW, SE
NE, NW
NMC934666
7/13/2006
NMC934730
LODE CLAIM
Tal 65
MD
18N
24E
5
SE
NMC934666
7/13/2006
NMC934731
LODE CLAIM
Tal 66
MD
18N
24E
5
8
SE
NE
NMC934666
7/13/2006
NMC934732
LODE CLAIM
Tal 67
MD
18N
24E
5
SE
NMC934666
7/13/2006
NMC934733
LODE CLAIM
Tal 68
MD
18N
24E
5
8
SE
NE
NMC934666
7/13/2006
NMC934734
LODE CLAIM
Tal 69
MD
18N
24E
7
8
NE
NW
NMC934666
7/13/2006
NMC934735
LODE CLAIM
Tal 70
MD
18N
24E
7
8
NE, SE
NW, SW
NMC934666
7/13/2006
NMC934736
LODE CLAIM
Tal 71
MD
18N
24E
8
NW
NMC934666
7/13/2006
NMC934737
LODE CLAIM
Tal 72
MD
18N
24E
8
NW, SW
NMC934666
7/13/2006
NMC934738
LODE CLAIM
Tal 73
MD
18N
24E
8
NW
NMC934666
7/13/2006
NMC934739
LODE CLAIM
Tal 74
MD
18N
24E
8
NW, SW
NMC934666
7/13/2006
NMC934740
LODE CLAIM
Tal 75
MD
18N
24E
8
NW
NMC934666
7/13/2006
NMC934741
LODE CLAIM
Tal 76
MD
18N
24E
8
NW, SW
NMC934666
7/13/2006
NMC934742
LODE CLAIM
Tal 77
MD
18N
24E
8
NE, NW
NMC934666
7/13/2006
NMC934743
LODE CLAIM
Tal 78
MD
18N
24E
8
All
NMC934666
7/13/2006
NMC934744
LODE CLAIM
Tal 79
MD
18N
24E
8
NE
NMC934666
7/13/2006
NMC934745
LODE CLAIM
Tal 80
MD
18N
24E
8
NE, SE
NMC934666
7/13/2006
NMC934746
LODE CLAIM
Tal 81
MD
18N
24E
8
NE
NMC934666
7/13/2006
NMC934747
LODE CLAIM
Tal 82
MD
18N
24E
8
NE, SE
NMC934666
7/13/2006
NMC934748
LODE CLAIM
Tal 83
MD
18N
24E
8
NE
NMC934666
7/13/2006
NMC934749
LODE CLAIM
Tal 84
MD
18N
24E
8
NE, SE
NMC934666
7/13/2006
NMC934750
LODE CLAIM
Tal 85
MD
18N
24E
8
9
NE
NW
NMC934666
7/13/2006
NMC934751
LODE CLAIM
Tal 86
MD
18N
24E
8
9
NE, SE
NW, SW
NMC934666
7/13/2006
NMC934752
LODE CLAIM
Tal 87
MD
18N
24E
8
9
NE
NW
NMC934666
7/13/2006
NMC934753
LODE CLAIM
Tal 88
MD
18N
24E
9
NW, SW
NMC934666
7/13/2006

 
Exhibit A-1 - Page 11
 
 

--------------------------------------------------------------------------------

 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934754
LODE CLAIM
Tal 89
MD
18N
24E
9
NW
NMC934666
7/13/2006
NMC934755
LODE CLAIM
Tal 90
MD
18N
24E
9
NW, SW
NMC934666
7/13/2006
NMC934756
LODE CLAIM
Tal 91
MD
18N
24E
9
NW
NMC934666
7/12/2006
NMC934757
LODE CLAIM
Tal 92
MD
18N
24E
9
NW, SW
NMC934666
7/12/2006
NMC934758
LODE CLAIM
Tal 93
MD
18N
24E
9
NW
NMC934666
7/12/2006
NMC934759
LODE CLAIM
Tal 94
MD
18N
24E
9
NW, SW
NMC934666
7/12/2006
NMC934760
LODE CLAIM
Tal 95
MD
18N
24E
9
NE, NW
NMC934666
7/12/2006
NMC934761
LODE CLAIM
Tal 96
MD
18N
24E
9
All
NMC934666
7/12/2006
NMC934762
LODE CLAIM
Tal 97
MD
18N
24E
9
NE
NMC934666
7/12/2006
NMC934763
LODE CLAIM
Tal 98
MD
18N
24E
9
NE, SE
NMC934666
7/12/2006
NMC934764
LODE CLAIM
Tal 99
MD
18N
24E
9
NE
NMC934666
7/12/2006
NMC934765
LODE CLAIM
Tal 100
MD
18N
24E
9
NE, SE
NMC934666
7/12/2006
NMC934766
LODE CLAIM
Tal 101
MD
18N
24E
9
NE
NMC934666
7/12/2006
NMC934767
LODE CLAIM
Tal 102
MD
18N
24E
9
NE, SE
NMC934666
7/12/2006
NMC934768
LODE CLAIM
Tal 103
MD
18N
24E
9
10
NE
NW
NMC934666
7/12/2006
NMC934769
LODE CLAIM
Tal 104
MD
18N
24E
9
10
NE, SE
NW, SW
NMC934666
7/12/2006
NMC934770
LODE CLAIM
Tal 105
MD
18N
24E
10
NW, SW
NMC934666
7/12/2006
NMC934771
LODE CLAIM
Tal 106
MD
18N
24E
10
SW
NMC934666
7/12/2006
NMC934772
LODE CLAIM
Tal 107
MD
18N
24E
10
NW, SW
NMC934666
7/12/2006
NMC934773
LODE CLAIM
Tal 108
MD
18N
24E
10
SW
NMC934666
7/12/2006
NMC934774
LODE CLAIM
Tal 110
MD
18N
24E
10
SW
NMC934666
7/12/2006
NMC934775
LODE CLAIM
Tal 110
MD
18N
24E
10
SW
NMC934666
7/12/2006
NMC934776
LODE CLAIM
Tal 111
MD
18N
24E
10
NW, SW
NMC934666
7/12/2006
NMC934777
LODE CLAIM
Tal 112
MD
18N
24E
10
SW
NMC934666
7/12/2006
NMC934778
LODE CLAIM
Tal 113
MD
18N
24E
10
All
NMC934666
7/12/2006
NMC934779
LODE CLAIM
Tal 114
MD
18N
24E
10
SW, SE
NMC934666
7/12/2006
NMC934780
LODE CLAIM
Tal 115
MD
18N
24E
10
NE, SE
NMC934666
7/12/2006
NMC934781
LODE CLAIM
Tal 116
MD
18N
24E
10
SE
NMC934666
7/12/2006
NMC934782
LODE CLAIM
Tal 117
MD
18N
24E
10
NE, SE
NMC934666
7/12/2006
NMC934783
LODE CLAIM
Tal 118
MD
18N
24E
10
SE
NMC934666
7/12/2006
NMC934784
LODE CLAIM
Tal 119
MD
18N
24E
10
NE, SE
NMC934666
7/12/2006
NMC934785
LODE CLAIM
Tal 120
MD
18N
24E
10
SE
NMC934666
7/12/2006
NMC934786
LODE CLAIM
Tal 121
MD
18N
24E
10
11
NE, SE
NW, SW
NMC934666
7/12/2006
NMC934787
LODE CLAIM
Tal 122
MD
18N
24E
10
11
SE
SW
NMC934666
7/12/2006
NMC934788
LODE CLAIM
Tal 123
MD
18N
24E
11
NW, SW
NMC934666
7/12/2006
NMC934789
LODE CLAIM
Tal 124
MD
18N
24E
11
SW
NMC934666
7/12/2006
NMC934790
LODE CLAIM
Tal 125
MD
18N
24E
11
NW, SW
NMC934666
7/12/2006
NMC934791
LODE CLAIM
Tal 126
MD
18N
24E
11
SW
NMC934666
7/12/2006
NMC934792
LODE CLAIM
Tal 127
MD
18N
24E
11
NW, SW
NMC934666
7/12/2006
NMC934793
LODE CLAIM
Tal 128
MD
18N
24E
11
SW
NMC934666
7/12/2006
NMC934794
LODE CLAIM
Tal 129
MD
18N
24E
11
All
NMC934666
7/12/2006
NMC934795
LODE CLAIM
Tal 130
MD
18N
24E
11
SW, SE
NMC934666
7/12/2006
NMC934796
LODE CLAIM
Tal 131
MD
18N
24E
11
NE, SE
NMC934666
7/12/2006
NMC934797
LODE CLAIM
Tal 132
MD
18N
24E
11
SE
NMC934666
7/12/2006

 
Exhibit A-1 - Page 12

 
 

--------------------------------------------------------------------------------

 


 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934798
LODE CLAIM
Tal 133
MD
18N
24E
11
NE, SE
NMC934666
7/12/2006
NMC934799
LODE CLAIM
Tal 134
MD
18N
24E
11
SE
NMC934666
7/12/2006
NMC934800
LODE CLAIM
Tal 135
MD
18N
24E
11
NE, SE
NMC934666
7/12/2006
NMC934801
LODE CLAIM
Tal 136
MD
18N
24E
11
SE
NMC934666
7/12/2006
NMC934802
LODE CLAIM
Tal 137
MD
18N
24E
11
NE, SE
NMC934666
7/12/2006
NMC934803
LODE CLAIM
Tal 138
MD
18N
24E
11
SE
NMC934666
7/12/2006
NMC934804
LODE CLAIM
Tal 139
MD
18N
24E
7
8
17
18
SE
SW
NW
NE
NMC934666
7/13/2006
NMC934805
LODE CLAIM
Tal 140
MD
18N
24E
8
17
SW
NW
NMC934666
7/13/2006
NMC934806
LODE CLAIM
Tal 141
MD
18N
24E
8
17
SW
NW
NMC934666
7/13/2006
NMC934807
LODE CLAIM
Tal 142
MD
18N
24E
8
17
SW
NW
NMC934666
7/13/2006
NMC934808
LODE CLAIM
Tal 143
MD
18N
24E
8
17
SW, SE
NE, NW
NMC934666
7/13/2006
NMC934809
LODE CLAIM
Tal 144
MD
18N
24E
8
17
SE
NE
NMC934666
7/13/2006
NMC934810
LODE CLAIM
Tal 145
MD
18N
24E
8
17
SE
NE
NMC934666
7/13/2006
NMC934811
LODE CLAIM
Tal 146
MD
18N
24E
8
17
SE
NE
NMC934666
7/13/2006
NMC934812
LODE CLAIM
Tal 147
MD
18N
24E
8
9
16
17
SE
SW
NW
NE
NMC934666
7/13/2006
NMC934813
LODE CLAIM
Tal 148
MD
18N
24E
9
16
SW
NW
NMC934666
7/13/2006
NMC934814
LODE CLAIM
Tal 149
MD
18N
24E
9
16
SW
NW
NMC934666
7/13/2006
NMC934815
LODE CLAIM
Tal 150
MD
18N
24E
9
16
SW
NW
NMC934666
7/13/2006
NMC934816
LODE CLAIM
Tal 151
MD
18N
24E
9
16
SW
NW
NMC934666
7/13/2006
NMC934817
LODE CLAIM
Tal 152
MD
18N
24E
9
SW, SE
NMC934666
7/13/2006
NMC934818
LODE CLAIM
Tal 153
MD
18N
24E
9
SE
NMC934666
7/13/2006
NMC934819
LODE CLAIM
Tal 154
MD
18N
24E
9
SE
NMC934666
7/13/2006
NMC934820
LODE CLAIM
Tal 155
MD
18N
24E
9
SE
NMC934666
7/13/2006
NMC934821
LODE CLAIM
Tal 156
MD
18N
24E
9
10
SE
SW
NMC934666
7/13/2006
NMC934822
LODE CLAIM
Tal 157
MD
18N
24E
10
15
SW
NW
NMC934666
7/17/2006
NMC934823
LODE CLAIM
Tal 158
MD
18N
24E
10
15
SW
NW
NMC934666
7/17/2006
NMC934824
LODE CLAIM
Tal 159
MD
18N
24E
10
15
SW
NW
NMC934666
7/17/2006
NMC934825
LODE CLAIM
Tal 160
MD
18N
24E
10
15
SW
NW
NMC934666
7/17/2006

 
Exhibit A-1 - Page 13


 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934826
LODE CLAIM
Tal 161
MD
18N
24E
10
15
SW, SE
NE, NW
NMC934666
7/17/2006
NMC934827
LODE CLAIM
Tal 162
MD
18N
24E
10
15
SE
NE
NMC934666
7/17/2006
NMC934828
LODE CLAIM
Tal 163
MD
18N
24E
10
15
SE
NE
NMC934666
7/17/2006
NMC934829
LODE CLAIM
Tal 164
MD
18N
24E
10
15
SE
NE
NMC934666
7/17/2006
NMC934830
LODE CLAIM
Tal 165
MD
18N
24E
10
11
14
15
SE
SW
NW
NE
NMC934666
7/17/2006
NMC934831
LODE CLAIM
Tal 166
MD
18N
24E
11
14
SW
NW
NMC934666
7/17/2006
NMC934832
LODE CLAIM
Tal 167
MD
18N
24E
11
14
SW
NW
NMC934666
7/17/2006
NMC934833
LODE CLAIM
Tal 168
MD
18N
24E
11
14
SW
NW
NMC934666
7/17/2006
NMC934834
LODE CLAIM
Tal 169
MD
18N
24E
11
14
SW, SE
NE, NW
NMC934666
7/17/2006
NMC934835
LODE CLAIM
Tal 170
MD
18N
24E
11
14
SE
NE
NMC934666
7/17/2006
NMC934836
LODE CLAIM
Tal 171
MD
18N
24E
11
14
SE
NE
NMC934666
7/17/2006
NMC934837
LODE CLAIM
Tal 172
MD
18N
24E
11
14
SE
NE
NMC934666
7/17/2006
NMC934838
LODE CLAIM
Tal 173
MD
18N
24E
11
14
SE
NE
NMC934666
7/17/2006
NMC934874
LODE CLAIM
Tal 209
MD
19N
24E
22
23
26
27
SE
SW
NW
NE
NMC934666
7/17/2006
NMC934875
LODE CLAIM
Tal 210
MD
19N
24E
26
27
NW, SW
NE, SE
NMC934666
7/17/2006
NMC934876
LODE CLAIM
Tal 211
MD
19N
24E
23
26
SW
NW
NMC934666
7/17/2006
NMC934877
LODE CLAIM
Tal 212
MD
19N
24E
26
NW, SW
NMC934666
7/17/2006
NMC934878
LODE CLAIM
Tal 213
MD
19N
24E
23
26
SW
NW
NMC934666
7/17/2006
NMC934879
LODE CLAIM
Tal 214
MD
19N
24E
26
NW, SW
NMC934666
7/17/2006
NMC934880
LODE CLAIM
Tal 215
MD
19N
24E
23
26
SW
NW
NMC934666
7/17/2006
NMC934881
LODE CLAIM
Tal 216
MD
19N
24E
26
NW, SW
NMC934666
7/17/2006
NMC934882
LODE CLAIM
Tal 217
MD
19N
24E
23
26
SW, SE
NE, NW
NMC934666
7/17/2006
NMC934883
LODE CLAIM
Tal 218
MD
19N
24E
26
All
NMC934666
7/17/2006
NMC934884
LODE CLAIM
Tal 219
MD
19N
24E
23
26
SE
NE
NMC934666
7/17/2006

 
Exhibit A-1 - Page 14


 
 

--------------------------------------------------------------------------------

 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934885
LODE CLAIM
Tal 220
MD
19N
24E
26
NE, SE
NMC934666
7/17/2006
NMC934886
LODE CLAIM
Tal 221
MD
19N
24E
23
26
SE
NE
NMC934666
7/17/2006
NMC934887
LODE CLAIM
Tal 222
MD
19N
24E
26
NE, SE
NMC934666
7/17/2006
NMC934888
LODE CLAIM
Tal 223
MD
19N
24E
23
26
SE
NE
NMC934666
7/17/2006
NMC934889
LODE CLAIM
Tal 224
MD
19N
24E
26
NE, SE
NMC934666
7/17/2006
NMC934890
LODE CLAIM
Tal 225
MD
19N
24E
23
25
26
SE
NW
NE
NMC934666
7/17/2006
NMC934891
LODE CLAIM
Tal 226
MD
19N
24E
25
26
NW, SW
NE, SE
NMC934666
7/17/2006
NMC934892
LODE CLAIM
Tal 227
MD
19N
24E
26
27
SW
SE
NMC934666
7/18/2006
NMC934893
LODE CLAIM
Tal 228
MD
19N
24E
26
27
34
35
SW
SE
NE
NW
NMC934666
7/18/2006
NMC934894
LODE CLAIM
Tal 229
MD
19N
24E
26
SW
NMC934666
7/18/2006
NMC934895
LODE CLAIM
Tal 230
MD
19N
24E
26
35
SW
NW
NMC934666
7/18/2006
NMC934896
LODE CLAIM
Tal 231
MD
19N
24E
26
SW
NMC934666
7/18/2006
NMC934897
LODE CLAIM
Tal 232
MD
19N
24E
26
35
SW
NW
NMC934666
7/18/2006
NMC934898
LODE CLAIM
Tal 233
MD
19N
24E
26
SW
NMC934666
7/18/2006
NMC934899
LODE CLAIM
Tal 234
MD
19N
24E
26
35
SW
NW
NMC934666
7/18/2006
NMC934900
LODE CLAIM
Tal 235
MD
19N
24E
26
SW, SE
NMC934666
7/18/2006
NMC934901
LODE CLAIM
Tal 236
MD
19N
24E
26
35
SW, SE
NE, NW
NMC934666
7/18/2006
NMC934902
LODE CLAIM
Tal 237
MD
19N
24E
26
35
SE
NE, NW
NMC934666
7/18/2006
NMC934903
LODE CLAIM
Tal 238
MD
19N
24E
26
35
SE
NE
NMC934666
7/18/2006
NMC934904
LODE CLAIM
Tal 239
MD
19N
24E
26
SE
NMC934666
7/18/2006
NMC934905
LODE CLAIM
Tal 240
MD
19N
24E
26
35
SE
NE
NMC934666
7/18/2006
NMC934906
LODE CLAIM
Tal 241
MD
19N
24E
26
SE
NMC934666
7/18/2006
NMC934907
LODE CLAIM
Tal 242
MD
19N
24E
26
35
SE
NE
NMC934666
7/18/2006
NMC934908
LODE CLAIM
Tal 243
MD
19N
24E
25
26
SW
SE
NMC934666
7/18/2006
NMC934909
LODE CLAIM
Tal 244
MD
19N
24E
25
26
35
36
SW
SE
NE
NW
NMC934666
7/18/2006
NMC934910
LODE CLAIM
Tal 245
MD
19N
24E
25
26
35
36
SW
SE
NE
NW
NMC934666
7/16/2006

 
Exhibit A-1 - Page 15

 
 

--------------------------------------------------------------------------------

 


 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934911
LODE CLAIM
Tal 246
MD
19N
24E
35
36
NE
NW
NMC934666
7/16/2006
NMC934912
LODE CLAIM
Tal 247
MD
19N
24E
25
36
SW
NW
NMC934666
7/16/2006
NMC934913
LODE CLAIM
Tal 248
MD
19N
24E
36
NW
NMC934666
7/16/2006
NMC934914
LODE CLAIM
Tal 249
MD
19N
24E
25
36
SW
NW
NMC934666
7/16/2006
NMC934915
LODE CLAIM
Tal 250
MD
19N
24E
36
NW
NMC934666
7/16/2006
NMC934916
LODE CLAIM
Tal 251
MD
19N
24E
25
36
SW
NW
NMC934666
7/16/2006
NMC934917
LODE CLAIM
Tal 252
MD
19N
24E
36
NW
NMC934666
7/16/2006
NMC934918
LODE CLAIM
Tal 253
MD
19N
24E
25
36
SW, SE
NE, NW
NMC934666
7/16/2006
NMC934919
LODE CLAIM
Tal 254
MD
19N
24E
36
NE, NW
NMC934666
7/16/2006
NMC934920
LODE CLAIM
Tal 255
MD
19N
24E
25
36
SE
NE
NMC934666
7/16/2006
NMC934921
LODE CLAIM
Tal 256
MD
19N
24E
36
NE
NMC934666
7/16/2006
NMC934922
LODE CLAIM
Tal 257
MD
19N
24E
25
36
SE
NE
NMC934666
7/16/2006
NMC934923
LODE CLAIM
Tal 258
MD
19N
24E
36
NE
NMC934666
7/16/2006
NMC934924
LODE CLAIM
Tal 259
MD
19N
24E
25
36
SE
NE
NMC934666
7/16/2006
NMC934925
LODE CLAIM
Tal 260
MD
19N
24E
36
NE
NMC934666
7/16/2006
NMC934926
LODE CLAIM
Tal 261
MD
19N
24E
25
30
31
36
SE
SW
NW
NE
NMC934666
7/16/2006
NMC934927
LODE CLAIM
Tal 262
MD
19N
24E
31
36
NW
NE
NMC934666
7/16/2006
NMC934928
LODE CLAIM
Tal 263
MD
19N
24E
35
36
NE, SE
NW, SW
NMC934666
7/15/2006
NMC934929
LODE CLAIM
Tal 264
MD
18N
 
19N
24E
 
24E
1
 
36
NW
 
SW
NMC934666
7/15/2006
NMC934930
LODE CLAIM
Tal 265
MD
19N
24E
36
NW, SW
NMC934666
7/15/2006
NMC934931
LODE CLAIM
Tal 266
MD
18N
 
19N
24E
 
24E
1
 
36
NW
 
SW
NMC934666
7/15/2006
NMC934932
LODE CLAIM
Tal 267
MD
19N
24E
36
NW, SW
NMC934666
7/15/2006
NMC934933
LODE CLAIM
Tal 268
MD
18N
 
19N
24E
 
24E
1
 
36
NW
 
SW
NMC934666
7/15/2006
NMC934934
LODE CLAIM
Tal 269
MD
19N
24E
36
NW, SW
NMC934666
7/15/2006
NMC934935
LODE CLAIM
Tal 270
MD
18N
 
19N
24E
 
24E
1
 
36
NW
 
SW
NMC934666
7/15/2006
NMC934936
LODE CLAIM
Tal 271
MD
19N
24E
36
All
NMC934666
7/15/2006
NMC934937
LODE CLAIM
Tal 272
MD
18N
 
19N
24E
 
24E
1
 
36
NE, NW
 
SW, SE
NMC934666
7/15/2006

 
Exhibit A-1 - Page 16


 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934938
LODE CLAIM
Tal 273
MD
19N
24E
36
NE, SE
NMC934666
7/15/2006
NMC934939
LODE CLAIM
Tal 274
MD
18N
 
19N
24E
 
24E
1
 
36
NE
 
SE
NMC934666
7/15/2006
NMC934940
LODE CLAIM
Tal 275
MD
18N
24E
36
NE, SE
NMC934666
7/15/2006
NMC934941
LODE CLAIM
Tal 276
MD
18N
 
19N
24E
 
24E
1
 
36
NE
 
SE
NMC934666
7/15/2006
NMC934942
LODE CLAIM
Tal 277
MD
18N
24E
36
NE, SE
NMC934666
7/15/2006
NMC934943
LODE CLAIM
Tal 278
MD
18N
 
19N
24E
 
24E
1
 
36
NE
 
SE
NMC934666
7/15/2006
NMC934944
LODE CLAIM
Tal 279
MD
18N
24E
31
36
NW, SW
NE, SE
NMC934666
7/15/2006
NMC934945
LODE CLAIM
Tal 280
MD
18N
 
 
19N
24E
 
 
24E
1
6
 
31
36
NE
NW
 
SW
SE
NMC934666
7/15/2006
NMC934946
LODE CLAIM
Tal 281
MD
18N
24E
20
21
28
29
SE
SW
NW
NE
NMC934666
7/14/2006
NMC934947
LODE CLAIM
Tal 282
MD
18N
24E
28
29
NW, SW
NE, SE
NMC934666
7/14/2006
NMC934948
LODE CLAIM
Tal 283
MD
18N
24E
21
28
SW
NW
NMC934666
7/14/2006
NMC934949
LODE CLAIM
Tal 284
MD
18N
24E
28
NW, SW
NMC934666
7/14/2006
NMC934950
LODE CLAIM
Tal 285
MD
18N
24E
21
28
SW
NW
NMC934666
7/14/2006
NMC934951
LODE CLAIM
Tal 286
MD
18N
24E
28
NW, SW
NMC934666
7/14/2006
NMC934952
LODE CLAIM
Tal 287
MD
18N
24E
21
28
SW
NW
NMC934666
7/14/2006
NMC934953
LODE CLAIM
Tal 288
MD
18N
24E
28
NW, SW
NMC934666
7/14/2006
NMC934954
LODE CLAIM
Tal 289
MD
18N
24E
21
28
SW, SE
NE, NW
NMC934666
7/14/2006
NMC934955
LODE CLAIM
Tal 290
MD
18N
24E
28
All
NMC934666
7/14/2006
NMC934956
LODE CLAIM
Tal 291
MD
18N
24E
21
28
SE
NE
NMC934666
7/14/2006
NMC934957
LODE CLAIM
Tal 292
MD
18N
24E
28
NE, SE
NMC934666
7/14/2006
NMC934958
LODE CLAIM
Tal 293
MD
18N
24E
21
28
SE
NE
NMC934666
7/14/2006
NMC934959
LODE CLAIM
Tal 294
MD
18N
24E
28
NE, SE
NMC934666
7/14/2006
NMC934960
LODE CLAIM
Tal 295
MD
18N
24E
21
28
SE
NE
NMC934666
7/14/2006
NMC934961
LODE CLAIM
Tal 296
MD
18N
24E
28
NE
NMC934666
7/14/2006
NMC934962
LODE CLAIM
Tal 297
MD
18N
24E
21
28
SE
NE
NMC934666
7/14/2006

 
Exhibit A-1 - Page 17

 
 

--------------------------------------------------------------------------------

 


 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934963
LODE CLAIM
Tal 298
MD
18N
24E
28
NE
NMC934666
7/14/2006
NMC934964
LODE CLAIM
Tal 299
MD
18N
24E
21
22
27
28
SE
SW
NW
NE
NMC934666
7/14/2006
NMC934965
LODE CLAIM
Tal 300
MD
18N
24E
27
28
NW
NE
NMC934666
7/14/2006
NMC934966
LODE CLAIM
Tal 301
MD
18N
24E
28
29
SW
SE
NMC934666
7/14/2006
NMC934967
LODE CLAIM
Tal 302
MD
18N
24E
28
29
32
33
SW
SE
NE
NW
NMC934666
7/14/2006
NMC934968
LODE CLAIM
Tal 303
MD
18N
24E
28
SW
NMC934666
7/14/2006
NMC934969
LODE CLAIM
Tal 304
MD
18N
24E
28
33
SW
NW
NMC934666
7/14/2006
NMC934970
LODE CLAIM
Tal 305
MD
18N
24E
28
SW
NMC934666
7/14/2006
NMC934971
LODE CLAIM
Tal 306
MD
18N
24E
28
33
SW
NW
NMC934666
7/14/2006
NMC934972
LODE CLAIM
Tal 307
MD
18N
24E
28
SW
NMC934666
7/14/2006
NMC934973
LODE CLAIM
Tal 308
MD
18N
24E
28
33
SW
NW
NMC934666
7/14/2006
NMC934974
LODE CLAIM
Tal 309
MD
18N
24E
28
SW, SE
NMC934666
7/14/2006
NMC934975
LODE CLAIM
Tal 310
MD
18N
24E
28
33
SW, SE
NE, NW
NMC934666
7/14/2006
NMC934976
LODE CLAIM
Tal 311
MD
18N
24E
28
SE
NMC934666
7/14/2006
NMC934977
LODE CLAIM
Tal 312
MD
18N
24E
28
 
33
SE
 
NE
NMC934666
7/14/2006
NMC934978
LODE CLAIM
Tal 313
MD
18N
24E
28
SE
NMC934666
7/14/2006
NMC934979
LODE CLAIM
Tal 314
MD
18N
24E
28
 
33
SE
 
NE
NMC934666
7/14/2006
NMC934980
LODE CLAIM
Tal 315
MD
18N
24E
28
NE, SE
NMC934666
7/14/2006
NMC934981
LODE CLAIM
Tal 316
MD
18N
24E
28
 
33
SE
 
NE
NMC934666
7/14/2006
NMC934982
LODE CLAIM
Tal 317
MD
18N
24E
28
NE, SE
NMC934666
7/14/2006
NMC934983
LODE CLAIM
Tal 318
MD
18N
24E
28
 
33
SE
 
NE
NMC934666
7/14/2006
NMC934984
LODE CLAIM
Tal 319
MD
18N
24E
27
28
NW, SW
NE, SE
NMC934666
7/14/2006
NMC934985
LODE CLAIM
Tal 320
MD
18N
24E
27
28
33
SW
SE
NE
NMC934666
7/14/2006
NMC934986
LODE CLAIM
Tal 321
MD
18N
24E
27
28
33
34
SW
SE
NE
NW
NMC934666
7/15/2006

 
Exhibit A-1 - Page 18

 
 

--------------------------------------------------------------------------------

 


 
 
 
Serial No.
 
Case Type 
Claim
Name/No. 
 
Mer 
 
Twp 
Rn
g 
 
Sec 
 
Subdiv 
 
Lead File 
 
Loc. Date
NMC934987
LODE CLAIM
Tal 322
MD
18N
24E
27
34
SW, SE
NE, NW
NMC934666
7/15/2006
NMC934988
LODE CLAIM
Tal 323
MD
18N
24E
33
34
NE
NW
NMC934666
7/15/2006
NMC934989
LODE CLAIM
Tal 324
MD
18N
24E
34
NE, NW
NMC934666
7/15/2006
NMC934990
LODE CLAIM
Tal 325
MD
18N
24E
33
34
NE
NW
NMC934666
7/15/2006
NMC934991
LODE CLAIM
Tal 326
MD
18N
24E
34
NE, NW
NMC934666
7/15/2006
NMC934992
LODE CLAIM
Tal 327
MD
18N
24E
33
34
NE
NW
NMC934666
7/15/2006
NMC934993
LODE CLAIM
Tal 328
MD
18N
24E
34
NE, NW
NMC934666
7/15/2006
NMC934994
LODE CLAIM
Tal 329
MD
18N
24E
27
34
SE
NE
NMC934666
7/18/2006
NMC934995
LODE CLAIM
Tal 330
MD
18N
24E
26
27
34
35
SW
SE
NE
NW
NMC934666
7/18/2006



 
Exhibit A-2 – Page 19
 
 

--------------------------------------------------------------------------------

 


Exhibit A-3
to
Option Agreement
 
Leases
 
1.
Mining Lease and Option to Purchase Agreement, dated September 11, 1989, as
amended, between Sario Livestock Company and American Gold Capital US Inc., as
successor to Talapoosa Mining, Inc., formerly named Athena Gold Incorporated
covering Township 19 North, Range 24 East, MDB&M, Sections 27, 29, 33, Lyon
County Nevada. A memorandum of the lease was recorded in the Office of the
County Recorder for Lyon County, Nevada on July 31, 1992 as document number
153791.

 
2.
Mining Lease and Option to Purchase Agreement, dated June 2, 1997, as amended,
between Sario Livestock Company and American Gold Capital US Inc., as successor
to Talapoosa Mining, Inc., covering Township 19 North, Range 24 East, MDB&M,
Section 35, Lyon County Nevada.

 
3.
Mining Lease with Option to Purchase Agreement, dated June 21, 2011, between
Nevada Bighorns Unlimited Foundation and American Gold Capital US Inc. covering
Township 19 North, Range 24 East, MDB&M, Sections 21 and 23, Lyon County Nevada.
A memorandum of the lease was recorded in the Office of the County Recorder for
Lyon County, Nevada on September 13, 2011 as document number 481613.

 
4.
Mining Lease Agreement, between Sierra, as successor to Alexander von Hafften
and Sebelle Harden von Hafften, and American Gold Capital US Inc., as successor
to Talapoosa Mining, Inc., formerly named Athena Gold Incorporated, dated
effective July 14, 1990, as amended, covering the below described unpatented
mining claims.  A memorandum of the lease was recorded in the Office of the
County Recorder for Lyon County, Nevada on October 8, 1990 as document number
136469.

 
Essex 1-5 (NMC 912904-912908)
Lexington 1-4 (NMC 912909-912912)
Lex 1-17 (NMC 912913-912929)
 


 


Exhibit A-3 – Page 1
 
 

--------------------------------------------------------------------------------

 


Exhibit A-4
to
Option Agreement
 
Easements
 
1.
Grant of Easement and Right of Way, dated December 16, 1996, granted to American
Gold Capital US Inc. by Judith Dawson, trustee and Robert C. Lepome by and
recorded in Lyon County, Nevada at document no. 252419, covering a strip of land
in the northeast quarter of Township 18 North, Range 24 East, Section 1, Mount
Diablo Base and Meridian.

 
2.
Grant of Easement and Right of Way, dated April 21, 2011, granted to American
Gold Capital US Inc. by Richard F. Piper and recorded in Lyon County, Nevada at
document no. 476794, covering a strip of land in the northwest quarter of
Township 18 North, Range 24 East, Section 1, Mount Diablo Base and Meridian.

 


 


Exhibit A-4 – Page 1
 
 

--------------------------------------------------------------------------------

 


Exhibit A-5
to
Option Agreement
 
Water Rights
 
1.
All water and water rights, ditches and ditch rights, reservoirs and storage
rights, wells and groundwater rights (whether tributary or nontributary), water
shares, water contracts, water allotments, and other rights in and to the use of
water of any kind or nature, whether like or unlike the foregoing, decreed or
undecreed, appurtenant to or historically used on or in connection with the
following described properties:

 
Fee Lands
 
Township 18 North, Range 24 East, MDB&M
Section 3: N2; N2S2
 
Leased Lands
 
Township 19 North, Range 24 East, MDB&M
Sections 27, 29, 33
 
Township 19 North, Range 24 East, MDB&M
Section 35, Lyon County Nevada.
 
Township 19 North, Range 24 East, MDB&M
Sections 21 and 23
 
Unpatented Mining Claims
 
Essex 1-5 (NMC 912904-912908)
 
Lexington 1-4 (NMC 912909-912912)
 
Lex 1-17 (NMC 912913-912929)
 
Alpha, Alpha FR, Cuba, Equity 1-2, First Strike, Georgia Amended, Justice,
Justice FR, Lincoln 3, Omega, Second Strike, Virginia, Virginia Extension, Wedge
1-3, AGC1-102 (NMCs 912930-913048);
 
Tal 1-173, 209-330 (NMCs 934666-934838, 934874-934995);
 
Washington, Lincoln 1, Lincoln 2, Jefferson, Roosevelt (NMCs 117406-117410)
 
Sorrel 1-18 (1035142-1035159); Palomino 1-72 (NMCs 1035160-1035231)
 
Including but not limited to the following described water right:
 
Basin
App.#
File
Date
App Status
Source
Point of Diversion
Div.
Rate
Use
Priority
Date
Duty
Balance
County
Owner
Name
QQ
Q
Sec
TWN
RNG
102
52005
4-13-88
PER
UG
SE
NE
10
18N
24E
1.00
MM
4-13-88
306.89
Lyon
American Gold Capital US Inc.



2.
All ditches, headgates, outlet structures, measuring devices, pumps, pipelines,
sprinkler systems, and other equipment or devices associated with the historical
and beneficial use of or otherwise appurtenant to or used in connection with the
above described water rights.

 
3.
All easements, rights of way, permissions, licenses or other rights associated
with the historical and beneficial use of or otherwise appurtenant to or used in
connection with any of the above described water rights or water facilities.

 


Exhibit A-5 – Page 1
 
 

--------------------------------------------------------------------------------

 


Exhibit B
to
Option Agreement
 
Permits
 
1.
U.S. Bureau of Land Management – Talapoosa Project Plan of Operations N-70006

 
2.
U.S. Bureau of Land Management – Talapoosa Mine Project N-36-94-002P

 
3.
Nevada Bureau of Mining Regulation and Reclamation - Talapoosa Project
Reclamation Permit 0700

 


 


 


Exhibit B – Page 1 
 
 

--------------------------------------------------------------------------------

 


Exhibit C
to
Option Agreement
 
Warranty Deed
 


 
[Separately Attached]
 


Exhibit C – Page 1
 
 

--------------------------------------------------------------------------------

 


Assessor’s Parcel Number –
Parcel # 015-091-03
 
 
Recorded at the request of
and when recorded return to:
 
Timberline Resources Corporation.
101 E. Lakeside
Coeur d'Alene, ID 83814 USA
 
The undersigned assures that this document
does not contain the personal information of
any person.
 
(Reserved for Recording Stamp)

 
WARRANTY DEED
 
THIS WARRANTY DEED, made and entered into this ____ day of _________, 20___
(“Effective Date”), is from American Gold Capital US Inc., a Nevada corporation
(“American Gold”), Gunpoint Exploration US Ltd., a Nevada corporation (“Gunpoint
US”), and Gunpoint Exploration Ltd., a British Columbia corporation (“Gunpoint
Parent” and collectively with American Gold and Gunpoint US, the “Grantors”),
whose address is Suite 1620 – 1140 West Pender Street, Vancouver, British
Columbia, Canada V6E 4G1, to Talapoosa Development Corp., a Delaware
corporation, whose address is 101 East Lakeside Avenue, Coeur d’Alene, Idaho
83814 (“Grantee”).
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Grantors hereby SELL AND CONVEY to Grantee, its successors
and assigns, that certain real property located in Lyon County, Nevada, as more
particularly described on Exhibit A attached hereto (“Property”) and WARRANT the
title to the Property;
 
TOGETHER with all and singular, hereditaments, buildings, improvements,
structures, fixtures and appurtenances located on the Property or thereto
belonging, or in any appertaining, and all right the estate, right, title,
interest, claim and demand whatsoever of the Grantors, either in law or equity,
of, in and to the Property;
 
TOGETHER with any additional present interest of Grantors in the Property and
any after-acquired, reversionary, contingent or future interest of Grantors in
the Property;
 
TO HAVE AND TO HOLD all and singular the Property unto Grantee, its successors,
and assigns forever.
 
RESERVING TO GUNPOINT PARENT, the Gunpoint Royalty (net smelter returns royalty
of one percent (1%)) in all minerals mined and removed from the Property, as
defined and to be calculated as more fully described in that certain Option
Agreement between Grantors, Grantee and Timberline Resources Corporation dated
as of March 12, 2015.
 
Grantors hereby grant and transfer to Grantee, its successors and assigns, to
the extent so transferable and permitted by law, the benefit of and the right to
enforce the warranties, if any, which Grantors are entitled to enforce with
respect to the Property, but only to the extent not enforced by Grantors.
 


Exhibit C – Page 1
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Grantors have executed this Warranty Deed as of the
Effective Date.
 
 

 
GRANTORS
 
AMERICAN GOLD CAPITAL US INC.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION US LTD.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION LTD.
 
 
         
 
By:
      Its:    


 


 


Schedule C – Page 2
 
 

--------------------------------------------------------------------------------

 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of American Gold Capital US Inc., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of Gunpoint Exploration US Ltd., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of Gunpoint Exploration Ltd., a British
Columbia corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


Schedule C – Page 3
 
 

--------------------------------------------------------------------------------

 


Exhibit D
to
Option Agreement
 
Mining Claim Deed
 


 
[Separately Attached]
 


Exhibit D – Page 1
 
 

--------------------------------------------------------------------------------

 




 
Assessor’s Parcel Number –
No Parcel Numbers – Unpatented Mining Claims
 
Recorded at the request of
and when recorded return to:
 
Timberline Resources Corporation.
101 E. Lakeside
Coeur d'Alene, ID 83814 USA
 
The undersigned assures that this document
does not contain the personal information of
any person.
 
(Reserved for Recording Stamp)

 
MINING CLAIM DEED
 
THIS MINING CLAIM DEED, made and entered into this ____ day of _________, 20___
(“Effective Date”), is from American Gold Capital US Inc., a Nevada corporation
(“American Gold”), Gunpoint Exploration US Ltd., a Nevada corporation (“Gunpoint
US”), and Gunpoint Exploration Ltd., a British Columbia corporation (“Gunpoint
Parent” and collectively with American Gold and Gunpoint US, the “Grantors”),
whose address is Suite 1620 – 1140 West Pender Street, Vancouver, British
Columbia, Canada V6E 4G1, to Talapoosa Development Corp., a Delaware
corporation, whose address is 101 East Lakeside Avenue, Coeur d’Alene, Idaho
83814 (“Grantee”).
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Grantors hereby SELL AND CONVEY to Grantee, its successors
and assigns, the unpatented mining claims located in Lyon County, Nevada, as
more particularly described on Exhibit A attached hereto (“Mining Claims”) and
provides the representations, warranties, covenants and indemnities with respect
to the Mining Claims set forth in that certain Option Agreement between
Grantors, Grantee, and Timberline Resources Corporation dated as of March 12,
2015, all of which are incorporated herein by reference;
 
TOGETHER with all and singular, hereditaments, buildings, improvements,
structures, fixtures and appurtenances located on the Mining Claims or thereto
belonging, or in any appertaining, and all right the estate, right, title,
interest, claim and demand whatsoever of the Grantors, either in law or equity,
of, in and to the Mining Claims;
 
TOGETHER with any additional present interest of Grantors in the Mining Claims
and any after-acquired, reversionary, contingent or future interest of Grantors
in the Mining Claims;
 
TO HAVE AND TO HOLD all and singular the Mining Claims unto Grantee, its
successors, and assigns forever.
 
RESERVING TO GUNPOINT PARENT, the Gunpoint Royalty (net smelter returns royalty
of one percent (1%)) in all minerals mined and removed from the Mining Claims,
as defined and to be calculated as more fully described in that certain Option
Agreement between Grantors and Grantee dated as of March 12, 2015.
 


Exhibit D – Page 2
 
 

--------------------------------------------------------------------------------

 


Grantors hereby grant and transfer to Grantee, its successors and assigns, to
the extent so transferable and permitted by law, the benefit of and the right to
enforce the warranties, if any, which Grantors are entitled to enforce with
respect to the Mining Claims, but only to the extent not enforced by Grantors.
 


Exhibit D – Page 3
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Grantors have executed this Mining Claim Deed as of the
Effective Date.
 

 
GRANTORS
 
AMERICAN GOLD CAPITAL US INC.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION US LTD.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION LTD.
 
 
         
 
By:
      Its:    


 


Exhibit D – Page 4
 
 

--------------------------------------------------------------------------------

 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of American Gold Capital US Inc., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of Gunpoint Exploration US Ltd., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of Gunpoint Exploration Ltd., a British
Columbia corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


 


 


 


Exhibit D – Page 5
 
 

--------------------------------------------------------------------------------

 


Exhibit E
to
Option Agreement
 
Assignment
 


 
[Separately Attached]
 


Exhibit E – Page 1
 
 

--------------------------------------------------------------------------------

 




 
Assessor’s Parcel Number –
Parcel # 021-431-02
Parcel # 021-421-02
 
 
Recorded at the request of
and when recorded return to:
 
Timberline Resources Corporation.
101 E. Lakeside
Coeur d'Alene, ID 83814 USA
 
The undersigned assures that this document
does not contain the personal information of
any person.
 
(Reserved for Recording Stamp)



 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”), is made effective as of
the [__] day of [________], 2015 (“Effective Date”), from American Gold Capital
US Inc., a Nevada corporation (“American Gold”), Gunpoint Exploration US Ltd., a
Nevada corporation (“Gunpoint US”), and Gunpoint Exploration Ltd., a British
Columbia corporation (“Gunpoint Parent” and collectively with American Gold and
Gunpoint US, the “Assignors”), whose address is Suite 1620 – 1140 West Pender
Street, Vancouver, British Columbia, Canada V6E 4G1, to Talapoosa Development
Corp., a Delaware corporation, whose address is 101 East Lakeside Avenue, Coeur
d’Alene, Idaho 83814 (“Assignee”).
 
Recitals
 
WHEREAS, upon the terms and subject to the conditions set forth in that certain
Option Agreement between Assignors, Assignee, and Timberline Resources
Corporation dated as of March 12, 2015 (“Agreement”), Assignors have agreed to
sell, convey, grant, assign, transfer, and deliver to Assignee all of Assignors’
right, title, and interest in and to the Property (as defined below).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Agreement.
 
Assignment
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties provide and agree as follows:
 
1.           Assignment and Assumption.  Assignors assign to Assignee, and its
successors and assigns, free and clear of any liens and encumbrances, all of
Assignors’ right, title, and interest in and to the leases described on Exhibit
A (“Leases”), and the easements described on Exhibit B (“Easements”) and the
permits described on Exhibit C (“Permits”) (collectively, the Leases, Easements
and the Permits, the “Property”).  Assignee assumes from Assignors and accepts
all of Assignors’ rights and obligations under the Property arising or to be
performed after the Effective Date.
 


Exhibit E – Page 2
 
 

--------------------------------------------------------------------------------

 


2.           Gunpoint Royalty.  Assignors reserve unto Gunpoint Parent the
Gunpoint Royalty (net smelter returns royalty of one percent (1%)) in all
minerals mined and removed from the Leases, as defined and to be calculated as
more fully described in the Agreement.
 
3.           Representations and Warranties.  This Assignment is subject to all
of the representations, warranties, covenants and indemnities set forth in the
Agreement, all of which are incorporated herein by reference.
 
4.           Third Party Beneficiaries.  This Assignment is exclusively for the
benefit of the parties hereto and their respective successors and permitted
assigns, and shall not be deemed to confer upon or given to any other third
party any remedy, claim, liability, reimbursement or other right.
 
5.           Further Assurances.  The parties each agree to perform such further
acts and to execute such documents as may be reasonably required to effect the
transactions contemplated by this Assignment.
 
6.           Governing Law; Jurisdiction.  This Assignment shall be governed by
and interpreted in accordance with the laws of the United States of America and
the State of Nevada.  The parties hereby consent to the non-exclusive personal
jurisdiction of the state and federal courts located in the state of Nevada in
connection with any controversy related to this Assignment and waive any
argument that venue in any such forum is not convenient.  THE PARTIES WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY OTHER
PROCEEDING BASED ON OR PERTAINING TO THIS ASSIGNMENT.
 
7.           Counterparts.  This Assignment may be executed in counterparts
which may be delivered by facsimile. Each executed counterpart shall be deemed
to be an original and all such counterparts when read together constitute one
and the same instrument.
 


Exhibit E – Page 3
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties hereto have executed this Assignment as of the
Effective Date.
 

 
ASSIGNORS
 
AMERICAN GOLD CAPITAL US INC.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION US LTD.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION LTD.
 
 
         
 
By:
      Its:    


 

 
ASSIGNEE
 
TALAPOOSA DEVELOPMENT CORP.
 
 
         
 
By:
      Its:    




Exhibit E – Page 4
 
 

--------------------------------------------------------------------------------

 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of American Gold Capital US Inc., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of Gunpoint Exploration US Ltd., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of Gunpoint Exploration Ltd., a British
Columbia corporation.


____________________________________
Notary Public
My commission expires: ____________
 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of Talapoosa Development Corp., a
Delaware corporation.


____________________________________
Notary Public
My commission expires: ____________
 


Exhibit E – Page 5
 
 

--------------------------------------------------------------------------------

 


Exhibit F
to
Option Agreement
 
Bill of Sale
 


 
[Separately Attached]
 


Exhibit F – Page 1
 
 

--------------------------------------------------------------------------------

 


BILL OF SALE
 
This BILL OF SALE (“Bill of Sale”), is made effective as of the [__] day of
[________], 2015 (“Effective Date”), from American Gold Capital US Inc., a
Nevada corporation (“American Gold”), Gunpoint Exploration US Ltd., a Nevada
corporation (“Gunpoint US”), and Gunpoint Exploration Ltd., a British Columbia
corporation (“Gunpoint Parent” and collectively with American Gold and Gunpoint
US, the “Sellers”), whose address is Suite 1620 – 1140 West Pender Street,
Vancouver, British Columbia, Canada V6E 4G1, to Talapoosa Development Corp., a
Delaware corporation, whose address is 101 East Lakeside Avenue, Coeur d’Alene,
Idaho 83814 (“Buyer”).
 
Recitals
 
WHEREAS, upon the terms and subject to the conditions set forth in that certain
Option Agreement between Buyer, Sellers, and Timberline Resources Corporation
dated as of March 12, 2015 (“Agreement”), Sellers have agreed to sell, convey,
grant, assign, transfer, and deliver to Buyer all of Sellers’ right, title, and
interest in and to the Property (as defined below). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.
 
Agreement
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties provide and agree as follows:
 
1.           Transfer of Records.  Sellers hereby sell, convey, assign, transfer
and deliver to Buyer and its successors and assigns, free and clear of any liens
and encumbrances, all of Sellers’ right, title, and interest in and to the
Sellers’ Data and any all personal property located on the Talapoosa Property
(the “Property”).
 
2.           Representations and Warranties.  This Bill of Sale is subject to
all of the representations, warranties, covenants and indemnities set forth in
the Agreement, all of which are incorporated herein by reference.
 
3.           Third Party Beneficiaries.  This Bill of Sale is exclusively for
the benefit of the parties hereto and their respective successors and permitted
assigns, and shall not be deemed to confer upon or give to any other third party
any remedy, claim, liability, reimbursement or other right.
 
4.           Further Assurances.  The parties each agree to perform such further
acts and to execute such documents as may be reasonably required to effect the
transactions contemplated by this Bill of Sale.
 
5.           Governing Law; Jurisdiction.  This Bill of Sale shall be governed
by and interpreted in accordance with the laws of the United States of America
and the State of Nevada.  The parties hereby consent to the non-exclusive
personal jurisdiction of the state and federal courts located in the state of
Nevada in connection with any controversy related to this Bill of Sale and waive
any argument that venue in any such forum is not convenient.  THE PARTIES WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY OTHER
PROCEEDING BASED ON OR PERTAINING TO THIS BILL OF SALE.
 
6.           Counterparts.  This Bill of Sale may be executed in counterparts
which may be delivered by facsimile. Each executed counterpart shall be deemed
to be an original and all such counterparts when read together constitute one
and the same instrument.
 
 


Exhibit F – Page 2
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties hereto have executed this Bill of Sale as of the
Effective Date.
 

 
SELLERS
 
AMERICAN GOLD CAPITAL US INC.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION US LTD.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION LTD.
 
 
         
 
By:
      Its:    



 


Exhibit F – Page 1
 
 

--------------------------------------------------------------------------------

 


Exhibit G
to
Option Agreement
 
Water Rights Deed
 


 
[Separately Attached]
 


Exhibit G – Page 1
 
 

--------------------------------------------------------------------------------

 




 
Assessor’s Parcel Number –
Parcel # 015-091-03
Parcel # 021-431-02
Parcel # 021-421-02
 
Recorded at the request of
and when recorded return to:
 
Timberline Resources Corporation.
101 E. Lakeside
Coeur d'Alene, ID 83814 USA
 
The undersigned assures that this document
does not contain the personal information of
any person.
 
(Reserved for Recording Stamp)



WATER RIGHTS DEED AND ASSIGNMENT
 
THIS WATER RIGHTS DEED AND ASSIGNMENT, made and entered into this ____ day of
_________, 20___ (“Effective Date”), is from American Gold Capital US Inc., a
Nevada corporation (“American Gold”), Gunpoint Exploration US Ltd., a Nevada
corporation (“Gunpoint US”), and Gunpoint Exploration Ltd., a British Columbia
corporation (“Gunpoint Parent” and collectively with American Gold and Gunpoint
US, the “Grantors”), whose address is Suite 1620 – 1140 West Pender Street,
Vancouver, British Columbia, Canada V6E 4G1, to Talapoosa Development Corp., a
Delaware corporation, whose address is 101 East Lakeside Avenue, Coeur d’Alene,
Idaho 83814 (“Grantee”).
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Grantors hereby grant, sell, convey and assign to Grantee,
and its successors and assigns forever, all of the following property and rights
located in Lyon County, Nevada (the “Water Interests”):


 
1.
All water and water rights, ditches and ditch rights, reservoirs and storage
rights, wells and groundwater rights (whether tributary or nontributary), water
shares, water contracts, water allotments, and other rights in and to the use of
water of any kind or nature, whether like or unlike the foregoing, decreed or
undecreed, appurtenant to or historically used on or in connection with the
property described in Exhibit A attached hereto (the “Water Rights”), including
but not limited to those rights described in Exhibit B attached hereto.



 
2.
All ditches, headgates, outlet structures, measuring devices, pumps, pipelines,
sprinkler systems, and other equipment or devices associated with the historical
and beneficial use of or otherwise appurtenant to or used in connection with the
Water Rights (the "Water Facilities");



 
3.
All easements, rights of way, permissions, licenses or other rights associated
with the historical and beneficial use of or otherwise appurtenant to or used in
connection with any of the Water Rights or Water Facilities, including but not
limited to those described in Exhibit B attached hereto.



Exhibit G – Page 2
 
 

--------------------------------------------------------------------------------

 


        Grantors warrant title to the Water Interests, free and clear of any
valid claims, rights, liens or encumbrances of any person claiming rights or
interests therein, and will forever defend title to the Water Interests in favor
of the Grantee and its successors and assigns.


To the extent that any of the Water Interests are evidenced by shares of stock
in ditch or reservoir companies, Grantors hereby direct and authorizes the
secretary of such companies to transfer ownership of such shares on the books of
said companies, and Grantors agree to deliver the original of any such stock
certificates to Grantee, properly endorsed.  Grantors also agree to execute any
other or further documents as may be reasonably requested by Grantee to fully
effectuate the transfer of the Water Interests to Grantee.


IN WITNESS WHEREOF, Grantors have executed this Water Rights Deed and Assignment
as of the Effective Date.
 

 
GRANTORS
 
AMERICAN GOLD CAPITAL US INC.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION US LTD.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION LTD.
 
 
         
 
By:
      Its:    


 


Exhibit G – Page 3
 
 

--------------------------------------------------------------------------------

 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of American Gold Capital US Inc., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of Gunpoint Exploration US Ltd., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on _________ ___, 20__, by
________________ as ____________________ of Gunpoint Exploration Ltd., a British
Columbia corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


Exhibit G – Page 4
 
 

--------------------------------------------------------------------------------

 


Exhibit H
to
Option Agreement
 
Gunpoint Royalty Calculation
 
1.           Grant of Royalty.  The Gunpoint Royalty is a net smelter royalty of
One Percent (1%) of the Net Smelter Returns of the production of Minerals (as
defined below) mined or extracted from the Talapoosa Property (“Royalty”).
 
2.           Royalty Calculation.
 
A.           Definitions.  For purposes of calculating payment of the Gunpoint
Royalty, the below terms shall have the following meanings:
 
i.           "Gold Production" means the quantity of refined gold outturned to
Buyer's account by an independent third party refinery for gold produced from
the Talapoosa Property during a calendar month on either a provisional or final
settlement basis.
 
ii.           “Minerals” shall mean all metallic and non-metallic substances
including concentrates containing minerals, which are produced from the
Talapoosa Property, excluding coal, oil and gas and other hydrocarbons and any
sand and gravel produced from the Talapoosa Property.
 
iii.           "Monthly Average Gold Price" means the average London Bullion
Market Association Afternoon Gold Fix, calculated by dividing the sum of all
such prices reported for the calendar month by the number of days for which such
prices were reported during that month.  If the London Bullion Market
Association Afternoon Gold Fix ceases to be published, all such references shall
be replaced with references to prices of gold for immediate sale in another
established market selected by Buyer, as such prices are published in Metals
Week magazine.
 
iv.           "Monthly Average Silver Price" means the average New York Silver
Price as published daily by Handy & Harmon in the Wall Street Journal,
calculated by dividing the sum of all such prices reported for the calendar
month by the number of days in such calendar month for which such prices were
reported.  If the Handy & Harmon quotations cease to be published, all such
references shall be replaced with references to prices of silver for immediate
sale in another established market selected by Buyer as published in Metals Week
magazine.
 
v.           "Net Smelter Returns" means the Value of all Minerals, less all
costs, charges and expenses paid or incurred by Buyer with respect to smelting
and refining of such Minerals, including without limitation (i) charges for
treatment in the smelting and refining processes (including handling,
processing, interest and provisional settlement fees, sampling, assaying and
representation costs, penalties and other processor deductions); (ii) actual
costs of transportation (including freight, insurance, security, transaction
taxes, handling, port, demurrage, delay and forwarding expenses incurred by
reason of or in the course of such transportation) of Minerals to the place of
treatment, including any costs incurred by Buyer for transportation of such
Minerals from the Talapoosa Property to the place of sale; and (iii) actual
sales and brokerage costs, if applicable, on Minerals for which the Gunpoint
Royalty is payable.
 
vi.           "Silver Production" means the quantity of refined silver outturned
to Buyer's account by an independent third-party refinery for silver produced
from the Talapoosa Property during the calendar month on either a provisional or
final settlement basis.
 
vii.           "Value," for the purpose of calculating Gunpoint Royalty as
defined herein, shall be determined on a calendar month basis and have the
following meanings with respect to the following Minerals:
 


Exhibit H – Page 1
 
 

--------------------------------------------------------------------------------

 
 
a.           Gold.
 
(1)           If Buyer sells unprocessed gold ores, or gold dore or gold
concentrates produced from Minerals, then Value shall be equal to the proceeds
received by Buyer from such sales.  Buyer shall have the right to sell such
unprocessed gold ores, gold dore and gold concentrates to an affiliated party,
except that such sales shall be considered, solely for the purpose of
determining Value, to have been sold at prices and on terms no less favorable
than those that would have been obtained from an unaffiliated third party in
similar quantities and under similar circumstances.
 
(2)           If Buyer produces refined gold (meeting the specifications of the
London Bullion Market Association) from Minerals, and if paragraph 2.A.vii.a.(1)
above is not applicable, then for purposes of determining Value, the refined
gold shall be deemed to have been sold at the Monthly Average Gold Price for the
month in which it was refined.  The Value shall be determined by multiplying
Gold Production during the calendar month by the Monthly Average Gold Price.
 
b.           Silver.
 
(1)           If Buyer sells unprocessed silver ores, silver dore or silver
concentrates produced from Minerals, then Value shall be equal to the proceeds
received by Buyer during the calendar month from such sales.  Buyer shall have
the right to sell such unprocessed silver ores, silver dore and silver
concentrates to an affiliated party, provided that such sales shall be
considered, solely for the purpose of determining Value, to have been sold at
prices and on terms no less favorable than those that would have been obtained
from an unaffiliated third party in similar quantities and under similar
circumstances.
 
(2)           If Buyer produces refined silver (meeting the specifications for
refined silver subject to the New York Silver Price published by Handy & Harmon
in the Wall Street Journal) from Minerals, and if paragraph 2.A.viii.b.(1) above
is not applicable, the refined silver shall be deemed to have been sold at the
Monthly Average Silver Price for the month in which it was refined.  The Value
shall be determined by multiplying Silver Production during the calendar month
by the Monthly Average Silver Price.
 
c.           All Other Minerals.
 
(1)           If Buyer sells unprocessed ores, dore or concentrates of any
Minerals other than gold or silver, then Value shall be equal to the amount of
proceeds received by Buyer from such sales.  Buyer shall have the right to sell
such unprocessed ores, dore or concentrates to an affiliated party, provided
that such sales shall be considered, solely for the purpose of determining
Value, to have been sold at prices and on terms no less favorable than those
that would have been obtained from an unaffiliated third party in similar
quantities and under similar circumstances.
 
(2)           If Buyer produces refined or processed metals from Mineral other
than refined gold or refined silver, and if paragraph 2.A.viii.c.(1) above is
not applicable, then Value shall be equal to the amount of the proceeds received
by Buyer from the sale of such refined or processed metals.  Buyer shall have
the right to sell such refined or processed metals to an affiliated party,
provided that such sales shall be considered, solely for purposes of determining
Value, to have been sold at prices and on terms no less favorable than those
that would have been obtained from an unaffiliated third party in similar
quantities and under similar circumstances.
 
B.             Payment Procedures.
 
i.           Accrual of Obligation.  Buyer's obligation to pay the Gunpoint
Royalty shall accrue upon the sale of unrefined metals, dore, concentrates, ores
or other Minerals products or, if
 


Exhibit G – Page 2
 
 

--------------------------------------------------------------------------------

 


refined metals are produced, upon the outturn of refined metals meeting the
requirements of the specified published price to Buyer's account.
 
ii.           Futures or Forward Sales, Etc.  Except as provided in paragraphs
2.A.vii.a.(1), 2.A.vii.b.(1) and 2.A.vii.c. above (with respect to sales of
unprocessed gold and silver and sales of Minerals other than gold and silver),
Value shall be determined irrespective of any actual arrangements for the sale
or other disposition of Minerals by Buyer, specifically including but not
limited to forward sales, futures trading or commodities options trading, and
any other price hedging, price protection, and speculative arrangements that may
involve the possible delivery of gold, silver or other metals produced from
Minerals.
 
iii.           Sampling and Commingling.  All Minerals for which a Gunpoint
Royalty is payable shall be measured, sampled and analyzed in accordance with
sound mining and metallurgical practices.  After such measurement, Buyer may mix
or commingle Minerals with ores from properties other than the Talapoosa
Property.
 
iv.           Quarterly Calculations and Payments.  The Gunpoint Royalty shall
be determined on a calendar quarter basis.  The Gunpoint Royalty shall be paid
on or before the last business day of the calendar month immediately following
the last day of the calendar quarter in which same accrued.
 
v.           Statements.  At the time of payment of the Gunpoint Royalty, Buyer
shall submit to Gunpoint Parent a statement showing in reasonable detail the
quantities and grades of refined gold, silver or other metals or dore,
concentrates or ores produced and sold or deemed sold by Buyer in the preceding
calendar quarter; the Monthly Average Gold Prices and Monthly Average Silver
Prices, as applicable during the calendar quarter; costs and other deductions,
and other pertinent information in reasonable detail to explain the calculation
of the Gunpoint Royalty payment with respect to such calendar quarter.
 
vi.           Inventories and Stockpiles.  No Gunpoint Royalty shall be due with
respect to stockpiles of ores or concentrates unless and until such ores or
concentrates are actually sold.
 
vii.           Final Settlement.  All Gunpoint Royalty payments shall be
considered final and in full satisfaction of Buyer's obligations with respect
thereto, unless Gunpoint Parent gives Buyer written notice describing a specific
objection to the calculation thereof within sixty (60) days after receipt by
Gunpoint Parent of the quarterly statement provided for in paragraph 2.B.v.  If
Gunpoint Parent objects to a particular quarterly statement, it shall have the
right, for a period of thirty (30) days after Buyer's receipt of such objection,
upon reasonable notice and at a reasonable time, to have Buyer's accounts and
records relating to the calculation of the Gunpoint Royalty payment with respect
to the calendar quarter in question audited by an independent certified public
accountant.  If such audit determines that there has been a deficiency or an
excess in the payment made to Gunpoint Parent, such deficiency or excess shall
be resolved by adjusting the next quarterly Gunpoint Royalty payment due
Gunpoint Parent.  Gunpoint Parent shall pay all costs of such audit.  All books
and records used by Buyer to calculate the Gunpoint Royalty due hereunder shall
be kept in accordance with generally accepted accounting principles.
 
viii.           Transfer or Encumbrance of Royalty.  Gunpoint Parent may
transfer, pledge, mortgage, charge or otherwise encumber all or any part of its
right, title and interest in and to the Gunpoint Royalty, except that (i) that
any change in ownership of the Gunpoint Royalty or any interest therein shall be
accomplished in such manner that Buyer shall not be required to make payments to
or give notice to more than one person, corporation, or entity, and no change or
division in the ownership of the Gunpoint Royalty, however accomplished, shall
enlarge the obligations or diminish the rights of the Buyer, and (ii) Buyer
shall be under no obligation to make its payments to such assignee, transferee,
pledgee or other third party until it has received written notice signed by
Gunpoint Parent concerning the
 


Exhibit G – Page 3
 
 

--------------------------------------------------------------------------------

 


assignment, transfer or pledge, together with copies of the documentation
evidencing such assignment, transfer or pledge.
 


Exhibit G – Page 4
 
 

--------------------------------------------------------------------------------

 


Exhibit I
to
Option Agreement
 
Rental Space
 


 
55 Freeport Blvd.
Suites 20, 21, 22
Sparks, NV  89431


Landlord/Owner:                 Jeff Haisfield
775-815-2300 Office
775-685-2300 Cell


 


 


 


Exhibit I – Page 1
 
 

--------------------------------------------------------------------------------

 


Exhibit J
to
Option Agreement
 
SHORT FORM OF OPTION AGREEMENT
 
This Short Form of Option Agreement (“Short Form”), is made effective as of the
12th day of March, 2015 (“Effective Date”), by and between Talapoosa Development
Corp., a Delaware corporation (“Buyer”) and Timberline Resources Corporation, a
Delaware corporation (“Timberline Parent”), whose addresses are 101 East
Lakeside Avenue, Coeur d’Alene, Idaho 83814 and American Gold Capital US Inc., a
Nevada corporation (“American Gold”), Gunpoint Exploration US Ltd., a Nevada
corporation (“Gunpoint US”), and Gunpoint Exploration Ltd., a British Columbia
corporation (“Gunpoint Parent” and collectively with American Gold and Gunpoint
US, the “Sellers”), whose address is Suite 1620 – 1140 West Pender Street,
Vancouver, British Columbia, Canada V6E 4G1. Buyer and Sellers are referred to
herein individually as a “Party” and collectively as the “Parties.”
 
Recitals
 
A.           The Parties have entered into that certain Option Agreement by and
between Sellers and Buyer dated effective as of the Effective Date (“Option
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to them in the Option Agreement.
 
B.           Pursuant to the terms and conditions of the Option Agreement,
Sellers have granted to Buyer the option to purchase Sellers’ interest in
certain fee property as described on Part 1 of Exhibit A (“Fee Property”),
certain unpatented mining claims as described on Part 2 of Exhibit A (“Mining
Claims”), and certain water rights as described on Part 5 of Exhibit A (“Water
Rights”), and is the lessee under certain leases of fee property as described on
Part 3 of Exhibit A (“Leases”), and is the grantee under certain easements as
described on Part 4 of Exhibit A (“Easements”) all located in Lyon County,
Nevada, and collectively referred to herein as the “Talapoosa Property”,
together with certain permits, licenses and governmental authorizations relating
to the Tallapoosa Property, as described on Exhibit B (“Permits”) and the rights
to use office/warehouse rental space in Reno, Nevada, as described on Exhibit C
attached hereto (“Rental Space”). The Talapoosa Property, the Permits and the
Rental Space, together with any and all personal property directly related
thereto are collectively referred to herein as the “Talapoosa Project”.
 
C.           The Parties desire to enter into this Short Form for purposes of
placing of record a notice of the Option Agreement.
 
Short Form
 
NOW, THEREFORE, for and in consideration of the covenants of the Option
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.           Option Grant.  Sellers have granted to Buyer an option to purchase
the Talapoosa Project from Sellers upon compliance with all of the terms and
conditions of the Option Agreement (“Option”).
 
2.           Lease.  During the Option Period, Sellers have (i) leased to Buyer
the Fee Property, the Mining Claims and the Water Rights, subleased to Buyer the
Leases, and granted to Buyer a license to use the Easements, all appurtenances
incident thereto, all after acquired rights, titles and interests, including any
interests in any relocated or amended mining claims or subsequently issued
leases pertaining to the
 


Exhibit J – Page 1
 
 

--------------------------------------------------------------------------------

 


Talapoosa Project, and all improvements and personal property thereon for the
purposes set forth in the Option Agreement and (ii) licensed and subleased the
Permits and the rights to use the Rental Space for the purposes set forth in the
Option Agreement.
 
3.           Option Period.  Buyer shall have the right to exercise the Option
within thirty (30) months of the Effective Date, unless sooner terminated, or
until the earlier exercise of the Option (“Option Period”).
 
4.           Royalty.  Seller has reserved a royalty encumbering the Talapoosa
Property to be calculated and paid pursuant to the terms and conditions set
forth in the Option Agreement (“Gunpoint Royalty”).
 
5.           Covenants of Seller.  Unless Buyer has previously otherwise
consented in writing, Seller shall not sell, lease or otherwise dispose of any
interest in the Talapoosa Project.
 
6.           Termination.  Buyer may at any time terminate the Option Agreement.
 
7.           Assignments.  The Parties may transfer interests in the Option
Agreement and in and to the Talapoosa Project only as provided in the Option
Agreement.
 
8.           Notices.  All notices and other communications to a Party shall be
in writing and shall be sufficiently given if (i) delivered in person, (ii) sent
by electronic communications, with confirmation sent by registered, certified
mail, or overnight courier delivery, or (iii) sent by registered, certified
mail, or overnight courier delivery.  All notices shall be effective and shall
be deemed delivered (i) if by personal delivery, on the date of delivery, (ii)
if by electronic communication, on the date of receipt of the electronic
communication, and (iii) if by mail or overnight delivery, on the date of
receipt.  Until a change of address is communicated as indicated above, all
notices shall be addressed as follows:
 
To Sellers:
 
Gunpoint Exploration Ltd.
c/o #201 - 1512 Yew Street
Vancouver, British Columbia, Canada V6K 3E4
Facsimile:  604-731-0209
 
To Buyer and Timberline Parent:
 
Timberline Resources Corporation
101 East Lakeside Avenue
Coeur d’Alene, Idaho 83814
Facsimile:  208-664-4860
 
9.           Additional Terms and Definitions.  The Option Agreement contains
terms and conditions that are not set forth in this Short Form but which
nevertheless are by reference made a part hereof.  If there is a conflict
between the terms of this Short Form and the terms of the Option Agreement, the
terms of the Option Agreement shall control in all respects.  Sellers and Buyer
intend that the terms of the Option Agreement remain separate and distinct from
and not merge into the terms of this Short Form.  Requests for information
regarding the Option Agreement should be made to the Parties at the addresses
set forth above.
 


Exhibit J – Page 2
 
 

--------------------------------------------------------------------------------

 


10.           Entire Agreement.  The Option Agreement embodies the entire
agreement and understanding among the Parties and supersedes all prior
agreements and undertakings, whether oral or written, relative to the subject
matter hereof.
 
11.           Counterparts.  This Short Form may be executed in multiple
counterparts which together shall be deemed to constitute one and the same
document.
 
[Remainder of Page Intentional Left Blank]
 


Exhibit J – Page 3
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties hereto have executed this Short Form as of the
Effective Date.
 

 
BUYER
 
TALAPOOSA DEVELOPMENT CORP.
 
 
         
 
By:
      Its:    


 

 
TIMBERLINE PARENT
 
TIMBERLINE RESOURCES CORPORATION
 
 
         
 
By:
      Its:    


 

 
SELLERS
 
AMERICAN GOLD CAPITAL US INC.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION US LTD.
 
 
         
 
By:
      Its:    


 

 
GUNPOINT EXPLORATION LTD.
 
 
         
 
By:
      Its:    




Exhibit J – Page 4
 
 

--------------------------------------------------------------------------------

 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on March ___, 2015, by
________________ as ____________________ of American Gold Capital US Inc., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on March ___, 2015, by
________________ as ____________________ of Gunpoint Exploration US Ltd., a
Nevada corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on March ___, 2015, by
________________ as ____________________ of Gunpoint Exploration Ltd., a British
Columbia corporation.


____________________________________
Notary Public
My commission expires: ____________
 




Exhibit J – Page 5
 
 

--------------------------------------------------------------------------------

 




STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on March ___, 2015, by
________________ as ____________________ of Talapoosa Development Corp., a
Delaware corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 
STATE OF _____________________)
            ) ss
COUNTY OF ___________________)


This instrument was acknowledged before me on March ___, 2015, by
________________ as ____________________ of Timberline Resources Corporation, a
Delaware corporation.


____________________________________
Notary Public
My commission expires: ____________
 


 


Exhibit J – Page 6
 
 

--------------------------------------------------------------------------------

 

